Exhibit 10.3

EXECUTION COPY

 

 

MANAGEMENT AGREEMENT

among

LMRK ISSUER CO. LLC,

2019-1 TRS LLC,

LD ACQUISITION COMPANY 8 LLC,

LD ACQUISITION COMPANY 9 LLC,

LD ACQUISITION COMPANY 10 LLC,

and

LD TALL WALL II LLC

and

LANDMARK INFRASTRUCTURE PARTNERS GP LLC,

as Project Manager

Dated as of January 15, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions      1  

SECTION 2.

  Appointment      4  

SECTION 3.

  Management Services      4  

SECTION 4.

  Administrative Services      5  

SECTION 5.

  [Reserved]      6  

SECTION 6.

  Other Services      6  

SECTION 7.

  Operation Standards      7  

SECTION 8.

  Authority of Project Manager      7  

SECTION 9.

  Revenue Account(s); Gross Revenues      8  

SECTION 10.

  Operating Budget and CapEx Budget      8  

SECTION 11.

  Operating Expenses and Capital Expenditures      9  

SECTION 12.

  Compensation      10  

SECTION 13.

  Employees      10  

SECTION 14.

  Books, Records, Inspections and Software      11  

SECTION 15.

  Insurance Requirements      11  

SECTION 16.

  Environmental      11  

SECTION 17.

  Cooperation      12  

SECTION 18.

  Representations and Warranties of Project Manager      12  

SECTION 19.

  Representations and Warranties of the Obligors      14  

SECTION 20.

  Permitted Activities      15  

SECTION 21.

  Removal or Substitution of Project Sites; Additional Project Companies      16
 

SECTION 22.

  Term of Agreement      16  

 

i



--------------------------------------------------------------------------------

SECTION 23.

  Duties Upon Termination      18  

SECTION 24.

  [Reserved]      18  

SECTION 25.

  Indemnities      18  

SECTION 26.

  Miscellaneous      19  

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

Schedule I – List of Project Sites

Exhibit A – Initial Budget

Exhibit B – Form of Manager Extension Letter

 

iii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of January 15,
2020 (the “Effective Date”) by and among LMRK Issuer Co. LLC, a Delaware limited
liability company (the “Issuer”), 2019-1 TRS LLC, a Delaware limited liability
company (the “Co-Issuer” and, together with the Issuer, the “Co-Issuers”), LD
Acquisition Company 8 LLC, a Delaware limited liability company (“LD-8”), LD
Acquisition Company 9 LLC, a Delaware limited liability company (“LD-9”), LD
Acquisition Company 10 LLC, a Delaware limited liability company (“LD-10”) and
LD Tall Wall II LLC, a Delaware limited liability company (“Tall Wall II” and,
together with the Co-Issuer, LD-8, LD-9 and LD-10, the “Original Project
Companies” and, together with any entity that becomes a party hereto after the
date hereof as an “Additional Project Company,” the “Project Companies” and, the
Project Companies and the Issuer, collectively, the “Obligors”) and Landmark
Infrastructure Partners GP LLC, a Delaware limited liability company (the
“Project Manager”).

SECTION 1. Definitions.

(a) Defined Terms. All capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to them in the NPPA. As used in this
Agreement, the following terms shall have the following meanings:

“Actual/360 Basis” shall mean the accrual of interest calculated on the basis of
the actual number of days elapsed during the relevant period in a year assumed
to consist of 360 days.

“Additional Project Company” shall have the meaning ascribed to it in the
preamble hereto.

“Administrative Services” shall have the meaning specified in Section 4(a).

“Agreement” shall mean this Management Agreement, together with all amendments
hereof and supplements hereto.

“Available Funds” shall have the meaning specified in Section 26(f)(iii).

“Budget” shall mean each of the Operating Budget and the CapEx Budget.

“CapEx Budget” shall mean the annual budget for the Project Companies taken as a
whole covering the planned Capital Expenditures for the period covered by such
budget. The CapEx Budget shall not include discretionary Capital Expenditures or
Project Site acquisition expenses made to acquire a Project Site or to otherwise
enhance the revenues associated with a Project Site. The CapEx Budget does not
include Shared Rent.

“Collateral Trust Indenture” shall mean the Collateral Trust Indenture and
Security Agreement, dated as of the date hereof, entered into among the Obligors
and the Trustee on behalf of the Secured Parties (as defined therein).

 

1



--------------------------------------------------------------------------------

“Collection Period” shall mean, the period from, and including, the last day of
the calendar month preceding the month in which such Payment Date occurs to, but
excluding, the last day of the calendar month in which such payment occurs;
provided that the initial Collection Period shall mean the period of time from,
and including, the initial Closing Date to, but excluding, the last day of the
calendar month in which the first Payment Date occurs.

“Effective Date” shall have the meaning ascribed to it in the preamble hereto.

“Expiration Date” shall mean the date on which all obligations under the NPPA
and the other Transaction Documents have been satisfied and discharged, as such
date may be extended from time to time pursuant to Section 22(a).

“Extension Notice” shall have the meaning specified in Section 22(a).

“Indemnified Party” and “Indemnitor” shall mean the Project Manager (and its
employees, directors, officers, agents, representatives and shareholders) and
Obligors, respectively, as to Section 25(a) and shall mean the Obligors and
Project Manager, respectively, as to Section 25(b).

“Indenture Trustee” means Wilmington Trust, National Association, a national
banking association, solely in its capacity as Trustee under the Collateral
Trust Indenture and its successors thereunder.

“Information” shall have the meaning specified in Section 26(h).

“Management Fee” shall have the meaning specified in Section 12.

“Management Services” shall have the meaning specified in Section 3.

“Note Purchase and Participation Agreement” or “NPPA” shall mean the Note
Purchase and Participation Agreement, dated as of the date hereof, among the
Obligors.

“Obligors” shall have the meaning ascribed to it in the preamble hereto.

“Operating Budget” shall mean, for any period, the budget for the Project
Companies taken as a whole setting forth an estimate of all Operating Expenses
of the Project Companies and any other expenses payable by the Project Companies
for the Project Sites owned by the Project Companies for such period, as the
same may be amended pursuant to Section 10.

“Operation Standards” shall mean the standards for the performance of the
Services set forth in Section 7.

“Original Project Companies” shall have the meaning ascribed to it in the
preamble hereto.

“Other Services” shall have the meaning specified in Section 6(a).

“Permitted Activities” shall have the meaning specified in Section 20.

 

2



--------------------------------------------------------------------------------

“Permitted Investments” shall have the meaning specified in the NPPA.

“Permitted Withdrawals” shall have the meaning specified in Section 9(a).

“Prime Rate” shall mean for any day, a per annum rate of interest equal to the
“prime rate,” as published in the “Money Rates” column of The Wall Street
Journal, from time to time. The Prime Rate shall change effective as of the date
of any change as published in The Wall Street Journal.

“Project Companies” shall have the meaning ascribed to it in the preamble
hereto.

“Project Manager” shall have the meaning ascribed to it in the preamble hereto.

“Records” shall have the meaning specified in Section 14.

“Services” shall mean, collectively, the Management Services and the
Administrative Services.

“Sub-Management Agreement” shall have the meaning specified in Section 26(d).

“Sub-Manager” shall have the meaning specified in Section 26(d).

“Successor Manager” shall have the meaning specified in Section 26(h).

“Term” shall have the meaning specified in Section 22.

(b) Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(iii) “or” is not exclusive;

(iv) “including” means including without limitation;

(v) words in the singular include the plural and words in the plural include the
singular;

(vi) all references to “$” are to United States dollars unless otherwise stated;

(vii) any agreement, instrument or statute defined or referred to in this
Agreement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;

 

3



--------------------------------------------------------------------------------

(viii) references to a Person are also to its permitted successors and assigns;
and

(ix) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

SECTION 2. Appointment. On the terms and conditions set forth herein, each
Obligor hereby engages the Project Manager to perform the Services as described
herein. The Project Manager hereby accepts such engagement. The Project Manager
is an independent contractor, and nothing in this Agreement or in the
relationship of any Obligor with the Project Manager shall constitute a
partnership, joint venture or any other similar relationship.

SECTION 3. Management Services. During the Term, the Project Manager shall,
subject to the terms hereof, perform those functions reasonably necessary to
maintain, manage and administer the Project Sites (collectively, the “Management
Services”), all in accordance with the Operation Standards. Without limiting the
generality of the foregoing, the Project Manager will have the following
specific duties in relation to the Project Sites:

(a) Project Site Operations. The Project Manager shall monitor and manage each
Project Company’s property rights associated with the Project Sites (including
negotiating renewals of Project Documents on behalf of the Project Companies in
the ordinary course of business) and maintaining the Insurance Policies pursuant
to Section 15 hereof. The Project Manager shall perform on behalf of each
Project Company any obligation reasonably required of such Project Company
pursuant to any Project Documents or other agreement related to the Project
Sites (other than the payment of amounts due from the Project Companies
thereunder, which payments shall be paid out of the applicable Revenue
Account(s) as provided herein).

(b) Administration of Project Documents. The Project Manager shall, on behalf of
the Project Companies, (i) maintain a database of the Project Documents
indicating, for each Project Document, the amount of all payments due from the
Ground Lessee thereunder and the dates on which such payments are due,
(ii) invoice all Gross Revenues due under the Project Documents and otherwise
with respect to the Project Sites, in each case to the extent required by such
agreements and licenses, and use commercially reasonable efforts to collect all
such Gross Revenues and other amounts due under the Project Documents and
otherwise, (iii) managing delinquencies and defaults under the Project
Documents, (iv) perform all services required to be performed by the Project
Companies under the terms of the Project Documents and (v) otherwise use
commercially reasonable efforts to ensure compliance on the part of the Project
Companies with the terms of the Transaction Documents and each Project Document
and Project Document, all in accordance with the Operation Standards. Each
Project Company hereby authorizes the Project Manager to take any action the
Project Manager deems to be necessary or appropriate to enforce the terms of the
Transaction Documents and each Project Document and Project Documentin
accordance with the Operation Standards, including the right to exercise (or not
to exercise) any right such Project Company may have to collect Gross Revenues
and other amounts due under the Project Documents (whether through judicial
proceedings or otherwise), to terminate any Project Document, Project Document
or to evict any Ground Lessee. The Project Manager shall also have the right, in
accordance with the Operation Standards, to compromise, settle and

 

4



--------------------------------------------------------------------------------

otherwise resolve claims and disputes with regard to the Project Documents. The
Project Manager may agree to any modification, waiver or amendment of any term
of, forgive any payment on, and permit the release of any Ground Lessee on, any
Project Document or Project Document pertaining to the Project Sites as it may
determine to be necessary or appropriate in accordance with the Operation
Standards.

(c) Compliance with Law, Etc. The Project Manager will take such actions within
its reasonable control as may be necessary to comply in all material respects
with any and all laws, ordinances, orders, rules, regulations, requirements,
permits, licenses, certificates of occupancy, statutes and deed restrictions
applicable to the Project Sites. The cost of complying with this paragraph shall
be the responsibility of the Project Companies, shall be considered an Operating
Expense, shall be included in the Operating Budget and shall be payable out of
the applicable Revenue Account.

(d) Revenue Accounts. The Project Manager shall, on behalf of each Project
Company, (i) cause the deposit of all Gross Revenues received by such Project
Company which are attributable to such Project Company’s Project(s) in a
designated Revenue Account and (ii) transfer to a designated Revenue Account all
Gross Revenues received by the Project Manager within five (5) Business days of
identification thereof.

SECTION 4. Administrative Services.

(a) During the Term of this Agreement, the Project Manager shall, subject to the
terms hereof, provide to each Obligor the following administrative services in
accordance with the Operation Standards (collectively, the “Administrative
Services”):

(i) clerical, bookkeeping and accounting services, including maintenance of
general records of the Obligors, as necessary or appropriate in light of the
nature of the Obligors’ business and the requirements of the NPPA and the other
Transaction Documents;

(ii) maintain accurate books of account and records of the transactions of each
Obligor, render statements or copies thereof from time to time as reasonably
requested by such Obligor;

(iii) prepare and file, or cause to be prepared and filed, all franchise,
withholding, income and other tax returns of such Obligor required to be filed
by it and arrange for any taxes owing by such Obligor to be paid to the
appropriate authorities out of funds of such Obligor available for such purpose,
all on a timely basis and in accordance with applicable law, rules or
regulations;

(iv) administer such Obligor’s performance under the NPPA and the other
Transaction Documents, including (A) preparing and delivering (or causing to be
prepared and delivered) on behalf of such Obligor such opinions of counsel,
officers’ certificates, reports, notices and other documents as are required
under such NPPA and the other Transaction Documents and (B) holding, maintaining
and preserving such NPPA and the other Transaction Documents and books and
records relating to such NPPA and the other Transaction Documents and the
transactions contemplated or funded thereby, and making such books and records
available for inspection in accordance with the terms of such NPPA and the other
Transaction Documents;

 

5



--------------------------------------------------------------------------------

(v) take all actions on behalf of such Obligor as may be necessary or
appropriate in order for such Obligor to remain duly organized and qualified to
carry out its business under applicable law, rules or regulations, including
making all necessary or appropriate filings with federal, state and local
authorities under corporate and other applicable statutes; and

(vi) manage all litigation instituted by or against such Obligor, including
retaining on behalf of and for the account of such Obligor legal counsel to
perform such services as may be necessary or appropriate in connection therewith
and negotiating any settlements to be entered into in connection therewith;
provided that, with respect to any such litigation that refers to any property
interest of the Indenture Trustee, on behalf of the Noteholders, in litigation
papers accompanying a summons as a result of the conveyance by a Project Company
to the Indenture Trustee, the Project Manager shall act on behalf of the
Indenture Trustee to manage such litigation and shall promptly advise the
Indenture Trustee, what action, if any, the Project Manager is taking, or
intends to take, in connection therewith; provided, further, the Project Manager
shall answer and appear on the Indenture Trustee’s behalf, but in no event shall
the Project Manager accept a default judgment to the extent the related
proceeding asserts any personal or institutional claims against the Indenture
Trustee without the consent of the Indenture Trustee.

(b) The Obligors acknowledge that, for tax purposes, the Project Manager will
allocate the value of its services among the Obligors on a basis determined by
the Project Manager in its reasonable discretion and the Obligors agree to be
bound by such allocation and to file any required tax returns on a basis
consistent with such allocation.

SECTION 5. [Reserved]

SECTION 6. Other Services.

(a) The Project Manager may, subject to Section 6(b) below, provide to each
Project Company marketing and leasing services in accordance with the Operation
Standards (collectively, the “Other Services”). Such services may include
marketing of Project Sites, conducting diligence on potential new tenants and
procuring Project Documents with third party customers for the Project Sites,
including locating potential Ground Lessees, negotiating Project Documents with
such Ground Lessees and executing or brokering Project Documents as agent and
attorney-in-fact for the Project Companies (including renewals, expansions,
equipment changes, rental abatements, relocations, maintenance agreements,
terminations and extensions of such Project Documents). To the extent that the
Project Manager agrees to provide such services, the Project Manager shall have
complete authority to negotiate all of the terms of each Project Document, both
economic and non-economic, as well as complete authority to negotiate and
execute amendments and other modifications thereto in the name of or on behalf
of the Project Companies; provided, however, that the terms of any Project
Document or amendment or modification thereof shall be on commercially
reasonable terms and in accordance with the

 

6



--------------------------------------------------------------------------------

Operation Standards. Notwithstanding the absence of an agreement to provide such
services, the Project Companies specifically authorize the Project Manager to
develop, operate and maintain marketing materials, including an internet
website, pursuant to which the Project Sites may be marketed as an integrated
network (including other sites owned or operated by the Project Manager or its
Affiliates other than the Project Companies), recognizing that such marketing
efforts may not identify the particular Project Company related to a particular
Project Site.

(b) Any provision of Other Services to the Project Companies by the Project
Manager shall be subject to an additional agreement between the Project Manager
and the Obligors, pursuant to which the Obligors shall agree to provide
additional compensation to the Project Manager; provided that the obligation of
the Obligors to pay such additional compensation shall be limited to, and
payable only from and to the extent of, funds otherwise available to the
Obligors in accordance with the Collateral Trust Indenture.

SECTION 7. Operation Standards. The Project Manager shall perform the Services
in accordance with and subject to the terms of the NPPA and the other
Transaction Documents, the Project Documents and applicable law, rules or
regulations and, to the extent consistent with the foregoing, (i) using the same
degree of care, skill, prudence and diligence that the Project Manager employed
in the management of Project Sites prior to the date hereof and, to the extent
applicable, that the Project Manager uses for other similar assets it manages
and (ii) with the objective of timely collections of Gross Revenues under the
Project Documents. The Project Manager hereby acknowledges that it has received
a copy of the NPPA and the other Transaction Documents and agrees not to take
any action or fail to take any action within its control that would cause the
Obligors to be in default thereunder. The services performed in relation to the
Project Sites shall be of a scope and quality not less than those generally
performed by professional project managers performing services consistent with
those required of the Project Manager under this Agreement for assets similar in
type and quality to the Project Sites that are located in the same geographical
market areas as the Project Sites.

SECTION 8. Authority of Project Manager. During the Term, the parties recognize
that the Project Manager will be acting as the exclusive agent of the Obligors
with regard to the Services described herein. Each Project Company hereby grants
to the Project Manager the exclusive right and authority, and hereby appoints
the Project Manager as its true and lawful attorney-in-fact, with full authority
in the place and stead of such Project Company and in the name of such Project
Company, to negotiate, execute, implement, amend or terminate, as circumstances
dictate, for and on behalf of such Project Company, any and all Project
Documents, contracts, permits, licenses, registrations, approvals, amendments
and other instruments, documents and agreements as the Project Manager deems
necessary or advisable in accordance with the Operation Standards. The Project
Manager will also have the authority to enforce, terminate and compromise
disputes under all Project Documents and all other agreements and documents, as
the Project Manager deems necessary and desirable. In addition, the Project
Manager will have full discretion in determining (subject to the Operation
Standards and subject to the limitations set forth in Section 4(a)(vi)) whether
to commence litigation on behalf of a Project Company, and will have full
authority to act on behalf of each Project Company in any litigation proceedings
or settlement discussions commenced by or against any Project Company. Each
Project Company shall promptly execute such other or further documents as the
Project Manager may from time to time reasonably request to more completely
effect or evidence the authority of the Project Manager hereunder, including the
delivery of such powers of attorney (or other similar authorizations) as the
Project Manager may reasonably request to enable it to carry out the Services
hereunder.

 

7



--------------------------------------------------------------------------------

SECTION 9. Revenue Account(s); Gross Revenues.

(a) Revenue Account(s). So long as no Control Event has occurred or Specified
Conditions have occurred and are continuing, at all times during the Term of
this Agreement the Project Manager shall have full access to the Revenue
Account(s) for the purposes set forth herein and, so long as no Control Event
has occurred or Specified Conditions exist, all checks or disbursements from the
Revenue Account will require only the signature of the Project Manager. So long
as no Control Event has occurred or Specified Conditions have occurred and are
continuing, funds on deposit in any Revenue Account may be withdrawn at the
direction of the Project Manager (i) to pay Operating Expenses and Capital
Expenditures in accordance with the terms hereof, (ii) to withdraw amounts
deposited in error, (iii) to pay the Management Fee and (iv) if the Project
Manager determines, in accordance with the Operation Standards, that the amount
on deposit in the Revenue Account exceeds the amount required to pay the Debt
Service, Operating Expenses and Capital Expenditures as the same become due and
payable, to make Restricted Payments in accordance with Section 10.7 of the NPPA
at the direction of the Co-Issuers or the other Obligors (clauses (i), (ii),
(iii) and (iv) collectively, “Permitted Withdrawals”). So long as no Control
Event has occurred or Specified Conditions have occurred and are continuing, the
Project Manager may direct any institution maintaining the Revenue Account to
invest the funds held therein in one or more Permitted Investments as the
Project Manager may select in its discretion. All interest and investment income
realized on funds deposited therein shall be deposited to the Revenue Account.

(b) Gross Revenues. The Project Manager shall cause all Gross Revenues of the
Project Companies to be deposited directly into the applicable Revenue Account
as required by the Indenture and the other Transaction Documents. The Project
Manager acknowledges that the Obligors are obligated under the Transaction
Documents to direct all Ground Lessees and other Persons obligated to pay any
Gross Revenues directly to the applicable Revenue Account. The Project Manager
agrees to comply (and to cooperate with the Project Companies in complying) with
such requirements and directions, and the Project Manager agrees to give no
direction to any Ground Lessee or other Person in contravention of such
requirements or directions, nor otherwise to cause any Gross Revenues to be paid
to the Project Companies, the Project Manager or any other Person, whether at
the direction of the Project Companies or otherwise. In the event the Project
Manager shall for any reason receive any Gross Revenue due to any Project
Company, the Project Manager shall deposit the same within five (5) Business
Days of identification of such amounts into the applicable Revenue Account. The
Project Manager hereby disclaims any and all interests in each of the Accounts
and in any of the Gross Revenue of the Project Companies.

SECTION 10. Operating Budget and CapEx Budget. Contemporaneously with the
execution and delivery of this Agreement, the Project Manager and the Obligors
have agreed on an initial Operating Budget and CapEx Budget for the period
beginning on January 15, 2020 through the end of calendar year 2020, copies of
which are attached as Exhibit A. No later than thirty (30) calendar days prior
to the start of each calendar year, commencing with 2021, the Project Manager
shall deliver to the Co-Issuers (and if so requested by the Indenture Trustee
promptly

 

8



--------------------------------------------------------------------------------

upon the Indenture Trustee’s request) an Operating Budget and CapEx Budget for
the following calendar year. The Operating Budget shall identify and set forth
the Manager’s reasonable estimate of all Operating Expenses on a line-item basis
consistent with the form of Operating Budget attached as Exhibit A. Each of the
parties hereto acknowledges and agrees that the Operating Budget and the CapEx
Budget represent estimates only, and that actual Operating Expenses and Capital
Expenditures may vary from those set forth in the applicable Budget. In the
event the Project Manager determines, in accordance with the Operation
Standards, that the actual Operating Expenses or Capital Expenditures for any
year will materially differ from those set forth in the applicable Budget for
such year, the Project Manager may modify or supplement such Budget in its
discretion to reflect such differences.

SECTION 11. Operating Expenses and Capital Expenditures.

(a) The Project Manager is hereby authorized to incur Operating Expenses and to
make Capital Expenditures on behalf of the Project Companies, the necessity,
nature and amount of which may be determined in the Project Manager’s discretion
in accordance with the Operation Standards. The Project Manager shall use
commercially reasonable efforts to incur Operating Expenses and to make Capital
Expenditures within the limits prescribed by the Budgets; provided that the
Project Manager may at any time incur Operating Expenses and make Capital
Expenditures in amounts that exceed the Operating Expenses or Capital
Expenditures, as the case may be, specified in the applicable Budget if and to
the extent that the Project Manager determines in accordance with the Operation
Standards that it is necessary or advisable to do so.

(b) The Project Manager shall maintain accurate records with respect to each
Project Site reflecting the status of real estate and personal property taxes
for Fee Estates, insurance premiums and other Operating Expenses payable in
respect thereof and shall furnish to the Co-Issuers from time to time such
information regarding the payment status of such items as the Co-Issuers may
from time to time reasonably request. Provided that no Control Event has
occurred or Specified Conditions shall have occurred and then be continuing, the
Project Manager shall arrange for the payment of all such real estate and
personal property taxes, insurance premiums and other Operating Expenses payable
by the Project Companies as the same become due and payable out of funds on
deposit in the applicable Revenue Account(s) and the Project Manager shall have
no obligation to subsidize, incur, or authorize any Operating Expense that
cannot, or will not, be paid by or through such Revenue Account(s). If the
Project Manager determines that the funds on deposit in the applicable Revenue
Account are not sufficient to pay all Operating Expenses with respect to the
related Project Sites as the same shall become due and payable, the Project
Manager shall notify the Co-Issuers and the Indenture Trustee of the amount of
such deficiency. In the event of any such deficiency, the Project Manager may,
in its sole discretion and in accordance with the NPPA, elect to pay such
Operating Expenses out of its own funds, but shall have no obligation to do so.
The Obligors, jointly and severally, shall be obligated to pay or reimburse the
Project Manager for all such Operating Expenses paid by the Project Manager out
of its own funds together with interest thereon at the Prime Rate on an
Actual/360 Basis, which shall be considered an Operating Expense and shall be
payable out of the Revenue Account. Such reimbursement obligation shall survive
the expiration of the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 12. Compensation. In consideration of the Project Manager’s agreement to
perform the Services during the Term hereof, the Obligors hereby jointly and
severally agree to pay to the Project Manager a fee (the “Management Fee”), for
each Collection Period, equal to 2.0% of the Gross Revenues of the Obligors for
such Collection Period. Such fee in respect of each Collection Period shall be
payable to the Project Manager, on each Payment Date. On the day that is three
(3) Business Days prior to each Payment Date, the Project Manager shall report
to the Obligors the Management Fee then due and payable based on the information
regarding Gross Revenues for the immediately preceding Collection Period then
available to it. If the Project Manager subsequently determines that the
Management Fee so paid to it for any Collection Period was less than what should
have been paid (based on a re-computation of the Gross Revenues for such
Collection Period), then the Management Fee for the next Collection Period shall
be increased by the amount of the underpayment. If the Project Manager
subsequently determines that the Management Fee so paid to it for any Collection
Period was higher than what should have been paid (based on a re-computation of
the Gross Revenues for such Collection Period), then the Management Fee for the
next Collection Period shall be reduced by the amount of the overpayment. Upon
the expiration or earlier termination of this Agreement as set forth in
Section 22, the Project Manager shall be entitled to receive, on the next
succeeding Payment Date, the portion of the Management Fee which was earned by
the Project Manager through the effective date of such expiration or termination
(such earned portion being equal to the product of (a) the total Management Fee
that would have been payable for the Collection Period in which such expiration
or termination occurred had this Agreement remained in effect and (b) a
fraction, the numerator of which is the number of days in such month through the
effective date of such expiration or termination and the denominator of which is
the total number of days in such month). Notwithstanding anything to the
contrary in this Section 12, the Management Fee for the first Payment Date
following the initial Closing Date shall be based on Gross Revenues for the
period beginning on the initial Closing Date and ending on the last day of the
initial Collection Period. The Project Manager shall be entitled to no other
fees or payments from the Obligors as a result of the termination or expiration
of this Agreement in accordance with the terms hereof. None of the expenses
necessary to the performance of the Project Manager’s duties (other than
Operating Expenses, Capital Expenditures, the indemnities described in
Section 24 and the Other Services described in Section 6) will be paid by the
Obligors. Any and all amounts payable by the Obligors under this Agreement shall
be limited to, and payable only from and to the extent of, funds otherwise
available to the Obligors in accordance with the Collateral Trust Indenture.

SECTION 13. Employees. The Project Manager shall employ, supervise and pay (or
contract with a third party, including an Affiliate of the Project Manager, to
provide, supervise and pay) at all times a sufficient number of capable
employees as may be necessary for the Project Manager to perform the Services
hereunder in accordance with the Operation Standards. All employees of the
Project Manager will be employed at the sole cost of the Project Manager. All
matters pertaining to the employment, supervision, compensation, promotion and
discharge of such employees are the sole responsibility of the Project Manager,
who is, in all respects, the employer of such employees. To the extent the
Project Manager, its designee, or any subcontractor negotiates with any union
lawfully entitled to represent any such employees, it shall do so in its own
name and shall execute any collective bargaining agreements or labor contracts
resulting therefrom in its own name and not as an agent for any Obligor. The
Project Manager shall comply in all material respects with all applicable laws
and regulations related to workers’ compensation, social security, ERISA,
unemployment insurance, hours of labor, wages, working conditions and other
employer-employee related subjects. The Project Manager is independently engaged
in the business of performing management and operation services as an
independent contractor. All employment arrangements in connection with the
Project Manager’s performance of the Services hereunder are therefore solely the
Project Manager’s concern and responsibility, and the Obligors shall have no
liability with respect thereto.

 

10



--------------------------------------------------------------------------------

SECTION 14. Books, Records, Inspections and Software. The Project Manager shall,
on behalf of the Obligors, keep (or cause to be kept) such materially accurate
and complete books and other records pertaining to the Project Sites and the
Services as may be necessary or appropriate under the Operation Standards. Such
books and records shall include all Project Documents, corporate records,
monthly summaries of all accounts receivable and accounts payable, maintenance
records, Insurance Policies, receipted bills and vouchers (including tax
receipts, vouchers and invoices) and other documents and papers pertaining to
the Project Sites. All such books and records (“Records”) shall be kept in an
organized fashion and in a secure location. During the Term, the Project Manager
shall afford to the Obligors and the Indenture Trustee reasonable access to any
Records relating to the Project Sites and the Services within its control,
except to the extent it is prohibited from doing so by applicable law or the
terms of any applicable obligation of confidentiality or to the extent such
information is subject to a privilege under applicable law to be asserted on
behalf of the Obligors. Such access shall be afforded without charge but only
upon reasonable prior written request and during normal business hours at the
offices of the Project Manager designated by it.

SECTION 15. Insurance Requirements. The Project Manager shall maintain (or cause
to be maintained), on behalf of the Obligors, all insurance policies required to
be maintained by the Obligors pursuant to the NPPA and other Transaction
Documents and such other insurance policies as the Project Manager shall
determine to be necessary or appropriate in accordance with the Operation
Standards. The Project Manager shall prepare and present, on behalf of the
Obligors, claims under any such insurance policy in a timely fashion in
accordance with the terms of such policy. Any payments on such policies shall be
made to the Project Manager as agent of and for the account of the Obligors (and
on behalf of the Obligors, for the benefit of and to be held in trust for the
Indenture Trustee to the extent provided in the NPPA), except as otherwise
required by the NPPA and other Transaction Documents. All such payments shall be
applied in accordance with the NPPA and the other Transaction Documents or, if
the NPPA and the other Transaction Documents do not specify an application,
shall be deposited into the applicable Revenue Account. The Project Manager
shall provide to the Indenture Trustee on behalf of the Obligors such evidence
of insurance and payments of the premiums thereof required pursuant to the
Obligors’ obligations under Section 7.1(g) of the NPPA.

SECTION 16. Environmental.

(a) The Obligors hereby represent and warrant as to each Project Site that none
of the Obligors have actual knowledge of any material violations of
Environmental Laws at the related Project Site.

(b) The Project Manager shall not consent to the installation, use or
incorporation into the Project Sites of any Hazardous Materials in violation of
applicable Environmental Laws and shall not consent to the discharge,
dispersion, release, storage, treatment, generation or disposal of any
pollutants or toxic or Hazardous Materials in material violation of
Environmental Law and covenants and agrees to take reasonable steps to comply in
all material respects with the Environmental Laws.

 

11



--------------------------------------------------------------------------------

(c) The Project Manager covenants and agrees (i) that it shall advise the
Co-Issuers and the Indenture Trustee in writing of each notice of any material
violation of Environmental Law of which the Project Manager has actual
knowledge, promptly after the Project Manager obtains actual knowledge thereof
and (ii) to deliver promptly to the Co-Issuers and the Indenture Trustee copies
of all communications from any federal, state and local governmental authorities
received by the Project Manager concerning any such violation and Hazardous
Material on, at or about the Project Sites.

SECTION 17. Cooperation. Each Obligor and the Project Manager shall cooperate
with the other parties hereto in connection with the performance of any
responsibility required hereunder, under the Transaction Documents, or otherwise
related to the Project Sites or the Services. In the case of the Obligors, such
cooperation shall include (i) executing such documents or performing such acts
as may be required to protect, preserve, enhance, or maintain the Project Sites
or the Revenue Account(s), (ii) executing such documents as may be reasonably
required to accommodate a Ground Lessee or its installations, (iii) furnishing
to the Project Manager, on or prior to the Effective Date, all keys, key cards
or access codes required in order to obtain access to the Project Sites,
(iv) furnishing to the Project Manager, on or prior to the Effective Date, all
books, records, files, abstracts, contracts, Project Documents, materials and
supplies, Budgets and other Records relating to the Project Sites or the
performance of the Services and (v) providing to the Project Manager such other
information as the Project Manager considers reasonably necessary for the
effective performance of the Services. In the case of the Project Manager, such
cooperation shall include cooperating with the Indenture Trustee, potential
purchasers of any of the Project Sites, appraisers, sellers of sites or related
Project Sites, auditors and their respective agents and representatives, with
the view that such parties shall be able to perform their duties efficiently and
without interference.

SECTION 18. Representations and Warranties of Project Manager. The initial
Project Manager makes the following representations and warranties to the
Obligors all of which shall survive the execution, delivery, performance or
termination of this Agreement:

(a) The Project Manager is a limited liability company, validly existing and in
good standing under the laws of the State of Delaware.

(b) The Project Manager’s execution and delivery of, performance under, and
compliance with this Agreement, will not violate the Project Manager’s
organizational documents or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, or result in a
material breach of, any material agreement or other material instrument to which
it is a party or by which it is bound.

(c) The Project Manager has the full power and authority to own its properties,
to conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

 

12



--------------------------------------------------------------------------------

(d) Each Transaction Document to which the Project Manager is a party, assuming
the due authorization, execution and delivery of such Transaction Document by
each of the other parties thereto, constitutes a valid, legal and binding
obligation of the Project Manager, enforceable against the Project Manager in
accordance with the terms thereof, subject to (i) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

(e) The Project Manager is not in violation of, and its execution and delivery
of, performance under and compliance with each of the Transaction Documents to
which it is a party will not constitute a violation of, any law, any order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in the Project Manager’s good faith and reasonable judgment, is likely to affect
materially and adversely either the ability of the Project Manager to perform
its obligations under the Transaction Documents to which it is a party or the
financial condition of the Project Manager.

(f) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Project
Manager of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained.

(g) No litigation is pending or, to the Project Manager’s actual knowledge,
threatened against the Project Manager that, if determined adversely to the
Project Manager, would prohibit the Project Manager from entering into any of
the Transaction Documents to which it is a party, or that, in the Project
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Project Manager to perform its
obligations under the Transaction Documents to which it is a party or the
financial condition of the Project Manager.

(h) The Project Manager is not (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that target of comprehensive OFAC
sanctions, or (iii) otherwise blocked, or subject to comprehensive sanctions
under other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act or any similar
law or regulation with respect to Iran or any economic sanctions regulations
administered and enforced by the United States or any enabling legislation or
executive order relating to any of the foregoing (collectively, “U.S. Economic
Sanctions”) (each OFAC Listed Person and each other Person, entity, organization
and government of a country described in clause (i), clause (ii) or clause
(iii), a “Blocked Person”). The Project Manager has not been notified that its
name appears or may in the future appear on a state list of Persons that engage
in investment or other commercial activities in Iran or any other country that
is subject to U.S. Economic Sanctions.

 

13



--------------------------------------------------------------------------------

(i) The Project Manager (i) has not been found in violation of, charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. Economic
Sanctions violations, (ii) is not, to the actual knowledge of the Project
Manager, under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has not been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has not had any of its
funds seized or forfeited in an action under any Anti-Money Laundering Laws.

(j)

(i) In the past five, years, the Project Manager (i) has not been charged with,
or convicted of bribery or any other anti-corruption related offense under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Applicable Anti-Corruption Laws”), (ii) to
the actual knowledge of the Project Manager, is not under investigation by any
U.S. or non-U.S. Governmental Authority for possible violation of Applicable
Anti-Corruption Laws, and (iii) has not been assessed civil or criminal
penalties under any Applicable Anti-Corruption Laws.

(ii) To the actual knowledge of the Project Manager, the Project Manager has
not, within the last five years, directly or indirectly offered, promised,
given, paid, authorized, solicited, accepted, or received anything of value to
or from any Person (including a Governmental Official or a commercial
counterparty) for the purposes of: (i) improperly influencing any act, decision
or failure to act, (ii) improperly inducing a Person to do or omit to do any act
in violation of their duty, or (iii) improperly inducing a Person to use his or
her influence to affect any act or decision; in each case in order to obtain,
retain or direct business or to otherwise secure an improper advantage in
material violation of any applicable law or regulation.

(iii) The Project Manager has established policies and procedures which it
reasonably believes are adequate to ensure that it will continue to be in
material compliance with the Applicable Anti-Corruption Laws.

SECTION 19. Representations and Warranties of the Obligors. Each Obligor makes
the following representations and warranties to the Project Manager all of which
shall survive the execution, delivery, performance or termination of this
Agreement:

(a) Such Obligor is a limited liability company duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization.

(b) Such Obligor’s execution and delivery of, performance under, and compliance
with this Agreement, will not violate such Obligor’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any agreement or
other instrument to which it is a party or by which it is bound, except where
such violation, breach or default in such Obligor’s good faith and reasonable
judgment, is not reasonably likely to affect materially and adversely either the
ability of such Obligor to perform its obligations under this Agreement or the
financial condition of such Obligor.

 

14



--------------------------------------------------------------------------------

(c) Such Obligor has the full power and authority to own its Project Sites, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) This Agreement, assuming the due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of such Obligor, enforceable against such Obligor in accordance with
the terms hereof, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.

(e) Such Obligor is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, except such violation, in such Obligor’s good faith and
reasonable judgment, is not reasonably likely to affect materially and adversely
either the ability of such Obligor to perform its obligations under this
Agreement or the financial condition of such Obligor.

(f) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by such Obligor
of the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained or that, in such
Obligor’s good faith and reasonable judgment, is not reasonably likely to
materially and adversely affect either the ability of such Obligor to perform
its obligations under this Agreement or the financial condition of such Obligor.

(g) No litigation is pending or, to the Obligor’s actual knowledge, threatened
against such Obligor that, if determined adversely to such Obligor, would
prohibit such Obligor from entering into this Agreement or that, in such
Obligor’s good faith and reasonable judgment, is reasonably likely to materially
and adversely affect either the ability of such Obligor to perform its
obligations under this Agreement or the financial condition of such Obligor.

SECTION 20. Permitted Activities. For the avoidance of doubt, it is understood
and agreed that nothing contained in this Agreement shall restrict the Project
Manager, its employees, its agents or its Affiliates (or impose a duty on the
Project Manager or any such other Person to refrain) from engaging in any
business relating to managing, for itself, its Affiliates or others, similar
assets (including the ownership, operation, maintenance, leasing or marketing of
project sites for itself or for others) without regard to any conflicts which
may arise in connection therewith and even if, by doing so, such activities
could be construed to be in competition with the business activities of the
Obligors, subject only to the restrictions set forth below in items (i), (ii)
and (iii) (“Permitted Activities”). In the conduct of Permitted Activities the
Project Manager

 

15



--------------------------------------------------------------------------------

agrees that (i) if the Project Manager arranges for a lease of a project site
with a tenant that is also a Ground Lessee under a Project Document, such new
lease will be separate from and independent of the Project Document(s) between
the Ground Lessee and the related Project Company, (ii) unless a Project Site
has been disposed of or terminated by a Project Company in accordance with the
NPPA and the other Transaction Documents, the Project Manager will not solicit a
Ground Lessee to terminate a Project Document for a Project Site and replace
such Project Document with a project site owned, leased or managed by a Person
that is not a Project Company and (iii) in all cases the Project Manager shall
perform its duties and obligations hereunder in accordance with the Operation
Standards notwithstanding any potential conflicts of interest that may arise,
including any relationship that the Project Manager may have with any other
owners of project sites that it manages.

SECTION 21. Removal or Substitution of Project Sites; Additional Project
Companies. If, during the Term of this Agreement, a Project Company assigns,
disposes of or otherwise transfers all of its right, title and interest in and
to any Project Site to a Person other than another Project Company, the
Indenture Trustee or a designee of the Indenture Trustee (whether pursuant to a
taking under the power of eminent domain or otherwise) or otherwise ceases to
have an interest in a Project Site, this Agreement shall terminate (as to that
Project Site only) on the date of such assignment or transfer or other event and
the Obligors shall promptly deliver to the Project Manager (with a copy to the
Indenture Trustee) an amended Schedule I reflecting the removal of such Project
Site from the scope of this Agreement. Upon the termination of this Agreement as
to a particular Project Site, the Project Manager and the respective Project
Company that owns such Project Site shall be released and discharged from all
liability hereunder with respect to such Project Site for the period from and
after the applicable termination date (except for rights and obligations
hereunder that are expressly stated to survive such termination). In addition,
the Obligors may at any time add any additional Project Site to Schedule I in
connection with a substitution or property addition permitted under the terms of
the NPPA and the other Transaction Documents. Upon such substitution or property
addition, the Obligors shall promptly deliver to the Project Manager (with a
copy to the Indenture Trustee) an amended Schedule I reflecting the addition of
such Project Sites. In addition, effective upon the accession to the NPPA of an
Additional Project Company, such Additional Project Company shall become a party
hereto as an Additional Project Company and the related Project Site(s) of such
Additional Project Company shall become Project Sites managed hereunder. The
Obligors shall promptly deliver to the Project Manager (with a copy to the
Indenture Trustee) an amended Schedule I reflecting the addition of any such
Project Sites, whereupon the Project Manager shall assume responsibility for the
performance of the Management Services hereunder with respect to such Project
Sites and Administrative Services with respect to such Additional Project
Company.

SECTION 22. Term of Agreement.

(a) Term. This Agreement shall be in effect during the period (the “Term”)
commencing on the date hereof and ending at 5:00 P.M. (New York time) on the
Expiration Date, unless sooner terminated in accordance with the provisions of
this Section 22. The Expiration Date under this Agreement may be extended from
time to time at the option of the Co-Issuers, acting in its sole and absolute
discretion, for successive two (2) year periods by written notice to that effect
to the Project Manager from the Co-Issuers delivered on or prior to the
then-current Expiration Date (an “Extension Notice”). Upon delivery of an
Extension Notice, the then-current Expiration Date shall be automatically
extended to the two (2) year anniversary of the then-current Expiration Date
without any further action by any party.

 

16



--------------------------------------------------------------------------------

(b) Termination for Cause. The Co-Issuers or the Indenture Trustee (if directed
by the Required Holders) shall renew this Agreement, unless otherwise directed
by the Indenture Trustee (if directed by the Required Holders) (and if any one
or more of the following events shall have occurred and be continuing, the
Indenture Trustee shall so direct when directed by Required Holders), which
direction may be given only following the occurrence of one or more of the
following events: (i) declaration of an Event of Default, (ii) the Debt Service
Coverage Ratio falls to less than 1.10 to 1.0 as of the end of any calendar
month and the Required Holders reasonably determine that such decline in the
Debt Service Coverage Ratio is primarily attributable to acts or omissions of
the Project Manager rather than factors affecting the Obligors’ industry
generally, (iii) the Project Manager has engaged in fraud, gross negligence or
willful misconduct in connection with its performance hereunder or (iv) a
default on the part of the Project Manager in the performance of its obligations
hereunder, and with respect to clause (iv), such default could reasonably be
expected to have a Material Adverse Effect and remains unremedied for thirty
(30) days after the Project Manager receives written notice thereof from the
Indenture Trustee or any Holder (provided, however, if such default is
reasonably susceptible of cure, but not within such thirty (30) day period, then
the Project Manager may be permitted up to an additional ninety (90) days to
cure such default provided that the Project Manager diligently and continuously
pursues such cure).

(c) Automatic Termination for Bankruptcy, Etc. If the Project Manager or any
Obligor files a petition for bankruptcy, reorganization or arrangement, or makes
an assignment for the benefit of the creditors or takes advantage of any
insolvency or similar law, or if a receiver or trustee is appointed for the
assets or business of the Project Manager or any Obligor and is not discharged
within ninety (90) days after such appointment, then this Agreement shall
terminate automatically; provided that if any such event shall occur with
respect to less than all of the Obligors, then this Agreement will terminate
solely with respect to the Obligor or Obligors for which such event has occurred
and the respective Project Sites owned, leased or managed by such Obligor(s).
Upon the termination of this Agreement as to a particular Obligor, the Project
Manager and such Obligor shall be released and discharged from all liability
hereunder for the period from and after the applicable termination date (except
for rights and obligations hereunder that are expressly stated to survive any
termination) and the Project Manager shall have no further obligation to perform
any Services for such Obligor or any Project Sites owned, leased or managed by
such Obligor from and after such date.

(d) Resignation by Project Manager. Unless and until the NPPA has terminated in
accordance with its terms and after the payment in full of the Notes and all
other obligations due and owing thereunder and under the other Transaction
Documents have been fully satisfied, the Project Manager shall not resign from
the obligations and duties hereby imposed on it hereunder except upon
determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
can be taken to make the performance of its duties hereunder permissible under
applicable law. Any such determination under clause (d)(i) above permitting the
resignation of the Project Manager shall be evidenced by an opinion of counsel
(who is not an employee of the Project Manager) to such effect delivered, and in
form and substance reasonably satisfactory, to the Co-Issuers and the Indenture
Trustee.

 

17



--------------------------------------------------------------------------------

From and after the date on which the NPPA has terminated in accordance with its
terms and after the payment in full of the Notes and all other obligations due
and owing thereunder and under the other Transaction Documents have been fully
satisfied, the Project Manager shall have the right in its sole and absolute
discretion, upon thirty (30) days prior written notice to the Co-Issuers and the
Indenture Trustee, to resign at any time from the obligations and duties hereby
imposed on it. This Agreement shall terminate with respect to the resigning
Project Manager on the effective date of any resignation of the Project Manager
permitted under this paragraph (d).

SECTION 23. Duties Upon Termination. Upon the expiration or termination of the
Term, the Project Manager shall have no further right to act for any Obligor or
to draw checks on the Revenue Account(s) and shall promptly (i) furnish to the
Co-Issuers or their designee or any replacement Project Manager all keys, key
cards or access codes required in order to obtain access to the Project Sites,
(ii) deliver to the Co-Issuers or their designee or any replacement Project
Manager (x) all Gross Revenues received by the Project Companies after such
termination or (y) any monies or reserves held by the Project Manager on behalf
of the Indenture Trustee, (iii) deliver to the Co-Issuers or their designee or
any replacement Project Manager all books, files, abstracts, contracts, Project
Documents, materials and supplies, Budgets and other Records relating to the
Project Sites or the performance of the Services and (iv) upon request, assign,
transfer, or convey, as required, to the respective Obligors all service
contracts and personal property relating to or used in the operation and
maintenance of the Project Sites, except any personal property which was paid
for and is owned by the Project Manager. The Project Manager shall also, for a
period of six (6) months after such expiration or termination, make itself
available to consult with and advise the Obligors and any replacement Project
Manager regarding the operation and maintenance of the Project Sites or
otherwise to facilitate an orderly transition of management to a new Project
Manager of the Project Sites; provided, that during such period, the Project
Manager shall be entitled to be compensated by the Obligors for its
out-of-pocket costs and expenses. Nothing in this Section 23 shall prohibit the
Project Manager, the Obligors or any of their respective Affiliates from
retaining copies of any document or instrument delivered in accordance with
clauses (i), (iii) or (iv) above. This Section 23 shall survive the expiration
or earlier termination of this Agreement (whether in whole or part).

SECTION 24. [Reserved]

SECTION 25. Indemnities.

(a) Each of the Obligors agrees to, jointly and severally, indemnify, defend and
hold the Project Manager (including, for the avoidance of doubt, any replacement
Project Manager) and its agents, officers and employees harmless from and
against any and all suits, liabilities, damages, or claims (including any
reasonable attorneys’ fees and other reasonable costs and expenses relating to
any such suits, liabilities or claims), in any way relating to the Project
Sites, the Project Manager’s performance of the Services hereunder, or the
exercise by the Project Manager of the powers or authorities herein or hereafter
granted to the Project Manager, except for those actions, omissions and breaches
of Project Manager in relation to which the Project Manager has agreed to
indemnify the Obligors pursuant to Section 25(b).

 

18



--------------------------------------------------------------------------------

(b) The Project Manager agrees to indemnify, defend and hold the Obligors
harmless from and against any and all suits, liabilities, damages, or claims for
damages (including any reasonable attorneys’ fees and other reasonable costs and
expenses relating to any such suits, liabilities or claims), in any way relating
to (i) any acts or omissions of the Project Manager or its agents, officers or
employees in the performance of the Services hereunder constituting fraud, gross
negligence or willful misconduct or (ii) any material breach of any
representation or warranty made by the Project Manager hereunder. If any legal
action or other proceeding of any kind is brought for the enforcement of this
Agreement or because of a default, misrepresentation, or any other dispute in
connection with any provision of this Agreement or the Services, the successful
or prevailing party shall be entitled to recover all fees and other costs
incurred in such action or proceeding, in addition to any other relief to which
it may be entitled.

(c) If any action or proceeding is brought against an Indemnified Party with
respect to which indemnity may be sought under this Section 25, the Indemnitor,
upon written notice from the Indemnified Party, shall assume the investigation
and defense thereof, including the employment of counsel and payment of all
expenses. The Indemnified Party shall have the right to employ separate counsel
in any such action or proceeding and to participate in the defense thereof, but
the Indemnitor shall not be required to pay the fees and expenses of such
separate counsel unless such separate counsel is employed with the written
approval and consent of the Indemnitor, which shall not be unreasonably withheld
or refused.

(d) The indemnities in this Section 25 shall survive the expiration or
termination of the Agreement.

SECTION 26. Miscellaneous.

(a) Amendments. No amendment, supplement, waiver or other modification of this
Agreement shall be effective unless in writing and executed and delivered by the
Project Manager and the Obligor sought to be bound thereby; provided that, until
the NPPA has been terminated in accordance with its terms and payment in full of
the Notes and all other obligations due and owing thereunder and under the other
Transaction Documents have been fully satisfied, any material amendment,
supplement, waiver or other modification of this Agreement shall also require
the consent of the Indenture Trustee (acting at the direction of the Required
Holders). Notwithstanding the foregoing or any other provision herein to the
contrary, the Obligors and Project Manager may, with prior written notice to the
Indenture Trustee and the Holders (but without the consent of any Holders),
enter into any amendment, waiver, or supplement hereto, if such amendment,
waiver, or supplement shall not adversely affect or diminish the rights of any
Holder in any material respect, including for the following purposes: (i) to
cure any ambiguity or cure, correct or supplement any defect or inconsistent
provision hereof or any supplement hereto or thereto; (ii) to appoint any
successor Project Manager in accordance with the terms hereof so long as any
such Person shall not be required to perform any duties or be exposed to any
liabilities except as provided herein; and (iii) to provide for the joinder of
any additional Obligor pursuant to the terms hereof. No failure by any party
hereto to insist on the strict performance of any obligation, covenant,
agreement, term or condition of this Agreement, or to exercise any right or
remedy available upon a breach of this Agreement, shall constitute a waiver of
any of the terms of this Agreement. The Project Manager shall not be bound by
any amendment, supplement, or other modification to any other Transaction
Document which is materially adverse to the Project Manager unless the Project
Manager has consented thereto; however the Project Manager’s consent shall not
otherwise be required as a condition for any such amendment, supplement, or
other modification to be effective for all other purposes.

 

19



--------------------------------------------------------------------------------

(b) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and may be delivered personally or by commercial overnight
carrier, telecopied or mailed (postage prepaid via the US postal service) to the
applicable party at the following address (or at such other address as the party
may designate in writing from time to time); provided, however, any such notice
or communication shall be deemed to be delivered only when actually received by
the party to whom it is addressed:

 

  (1) To any Obligor:   

c/o LMRK Issuer Co. LLC

400 Continental Blvd., Suite 500

El Segundo, CA 90245

Attention: George Doyle

 

With copies to:

 

Landmark Infrastructure Partners LP

400 Continental Blvd., Suite 500

El Segundo, California 90245

Attention: Legal Department

  (2) To Project Manager:   

c/o Landmark Infrastructure Partners GP LLC

400 Continental Blvd., Suite 500

El Segundo, CA 90245

Attention: George Doyle

 

With copies to:

 

Landmark Infrastructure Partners LP

400 Continental Blvd., Suite 500

El Segundo, California 90245

Attention: Legal Department

(c) Assignment, Etc. The provisions of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. None of the rights, interests, duties, or
obligations created by this Agreement may be assigned, transferred, or delegated
in whole or in part by the Project Manager or any Obligor, and any such
purported assignment, transfer, or delegation shall be void; provided, however,
that (i) the Obligors may assign this Agreement to the Indenture Trustee and
grant a security interest in their rights and interests hereunder pursuant to
the Indenture and the other Transaction Documents, (ii) the Project Manager may,
in accordance with paragraph (d) below, delegate any of its obligations
hereunder to one or more Sub-Managers pursuant to one or more Sub-Management
Agreements and (iii) the Project Manager may, in accordance with the Operation
Standards, utilize the services of third-party service providers, including
Affiliates of the Project Manager, to perform all or any

 

20



--------------------------------------------------------------------------------

portion of its Services hereunder. Notwithstanding any such delegation or
appointment of a third-party service provider, the Project Manager shall remain
liable to the Obligors to the same extent as if the Project Manager were
performing the Services alone, and the Project Manager agrees that no additional
compensation shall be required to be paid by the Obligors in connection with any
such delegation or third-party service provider. The Project Manager hereby
acknowledges that all of the rights of the Obligors hereunder have been assigned
to the Indenture Trustee as collateral security for the obligations under the
NPPA and the other Transaction Documents. The Indenture Trustee is an intended
third party beneficiary of this Agreement.

(d) Sub-Management Agreements.

(i) The Project Manager may enter into one or more sub-management agreements
(each, a “Sub-Management Agreement”) to provide for the performance by one or
more third parties, including Affiliates of the Project Manager (each, a
“Sub-Manager”) of any or all of its obligations hereunder, provided that any
Sub-Management Agreement shall expressly or effectively provide that if the
Project Manager shall for any reason no longer act in such capacity hereunder
(including pursuant to Section 22(b)), any successor to the Project Manager
hereunder may thereupon either assume all of the rights and, except to the
extent that they arose prior to the date of assumption, obligations of the
Project Manager under such Sub-Management Agreement or alternatively, may
terminate such rights and obligations, in either case without cause and without
payment of any penalty or termination fee.

(ii) The Project Manager shall monitor the performance of its Sub-Managers under
any Sub-Management Agreement.

(iii) The Project Manager will be solely liable for all fees owed by it to any
Sub-Manager. Each Sub-Manager retained under the related Sub-Management
Agreement will be reimbursed by the Project Manager for certain expenditures
which it makes, generally to the same extent that the Project Manager would be
reimbursed hereunder.

(e) Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force or effect. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.

(f) Limitations on Liability.

(i) Notwithstanding anything herein to the contrary, neither the Project Manager
nor any member, manager, director, officer, employee, shareholder or agent of
the manager shall be under any liability to the Obligors or any other Person for
any action taken, or not taken, in good faith pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect the
Project Manager against any liability to the Obligors or the Indenture Trustee
for the material breach of a representation or warranty made by the Project
Manager herein or against any liability which would otherwise be imposed on the
Project Manager solely attributable to the Project Manager’s fraud, gross
negligence or willful misconduct in the performance of the Services hereunder.

 

21



--------------------------------------------------------------------------------

(ii) Notwithstanding anything herein to the contrary, no party will be liable to
any other for special, indirect, incidental, exemplary, consequential or
punitive damages, or loss of profits, arising from the relationship of the
parties or the conduct of business under, or breach of, this Agreement.

(iii) Notwithstanding any other provision of this Agreement or any rights which
the Project Manager might otherwise have at law, in equity, or by statute, any
liability of an Obligor to the Project Manager shall be satisfied only from such
Obligor’s interest in the Project Sites, the Project Documents, the insurance
policies and the proceeds thereof, and then only to the extent that such Obligor
has funds available to satisfy such liability in accordance with the Collateral
Trust Indenture and the other Transaction Documents (any such available funds
being hereinafter referred to as “Available Funds”). In the event the Available
Funds of an Obligor are insufficient to pay in full any such liabilities of an
Obligor, the excess of such liabilities over such Available Funds shall not
constitute a claim (as defined in the United States Bankruptcy Code) against
such Obligor unless and until a proceeding of the type described in
Section 26(j) is commenced against such Obligor by a party other than the
Project Manager or any of its Affiliates.

(iv) No officer, director, employee, agent, shareholder, member, manager or
Affiliate of any Obligor or the Project Manager (except, in the case of an
Obligor, for Affiliates that are also Obligors hereunder) shall in any manner be
personally or individually liable for the obligations of any Obligor or the
Project Manager hereunder or for any claim in any way related to this Agreement
or the performance of the Services.

(v) The provisions of this Section 26(f) shall survive the expiration or earlier
termination of this Agreement (whether in whole or in part).

(g) Governing Law; Submission to Jurisdiction.

(i) THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

(ii) EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED STATES
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR, IF
SUCH FEDERAL COURTS DO NOT HAVE SUBJECT MATTER OR DIVERSITY JURISDICTION FOR A
PARTICULAR PROCEEDING, IN THE STATE COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR IN RELATION TO THIS AGREEMENT.

 

22



--------------------------------------------------------------------------------

(h) Confidentiality. Any party succeeding to the duties of the Project Manager
named herein (a “Successor Manager”) agrees to keep confidential (and (a) to
cause its respective officers, directors and employees to keep confidential and
(b) to use its best efforts to cause its respective agents and representatives
to keep confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
such Successor Manager shall be permitted to disclose Information (i) to the
extent required by the Transaction Documents, (ii) as requested by the Rating
Agencies, (iii) to the extent such Successor Manager reasonably determines
disclosure is necessary or advisable to perform services contemplated by this
Agreement, (iv) the parties to the NPPA (and any supplement thereto) who are
subject to the confidentiality provisions contained therein, (v) to actual or
prospective Ground Lessees, (vi) if required to do so by any applicable statute,
law, rule or regulation, or in working with any taxing authorities or other
governmental agencies, (vii) to any government agency or regulatory body having
or claiming authority to regulate or oversee any aspects of such Successor
Manager’s business or that of its Affiliates, (viii) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which such Successor Manager or an
Affiliate or an officer, director, employer or shareholder thereof is a party,
(ix) to any Affiliate, independent or internal auditor, agent, employee or
attorney of such Successor Manager provided that the Project Manager advises
such recipient of the confidential nature of the Information being disclosed and
obtains confirmation in such form as may be acceptable to the Project Manager to
the effect that such Person will keep such Information confidential and (x) any
other disclosure authorized by such Successor Manager. For the purposes of this
paragraph (h), the term “Information” shall mean the terms and provisions of
this Agreement and all financial statements, certificates, reports, Records,
agreements and information (including the Project Documents and all analyses,
compilations and studies based on any of the foregoing) that relate to the
Project Sites or the Services, other than any of the foregoing that are or
become publicly available other than by a breach of the confidentiality
provisions contained herein.

(i) Co-Issuers as Agents. Each of the Obligors hereby appoints the Co-Issuers to
serve as its representatives and agents to act, make decisions, and grant any
necessary consents or approvals hereunder, collectively, on behalf of such
Obligor. Each Obligor hereby authorizes the Co-Issuers to take such action as
agents on its behalf and to exercise such powers as are delegated to the
Co-Issuers by the terms hereof, together with such powers as are reasonably
incidental thereto.

(j) No Petition. Prior to the date that is one year and one day after the date
on which the Indenture has been terminated in accordance with its terms, all
Obligations under the Indenture and under the other Transaction Documents have
been fully satisfied, the Project Manager shall not institute, or join any other
Person in instituting, or authorize a trustee or other Person acting on its
behalf or on behalf of others to institute, any bankruptcy, reorganization,
arrangement, insolvency, liquidation or receivership proceedings under the laws
of the United States of America or any state thereof against any Obligor or the
Guarantor.

(k) Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
effect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

23



--------------------------------------------------------------------------------

(l) Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic means, including telecopy, email or
otherwise), each of which when so executed shall be deemed to be an original,
but all such respective counterparts shall together constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (including, without limitation, via
Portable Document Format or “PDF”) shall be as effective as delivery of a
manually executed counterpart hereof.

(m) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES FOLLOW]

 

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Project Manager:

    LANDMARK INFRASTRUCTURE PARTNERS GP LLC     By:  

/s/ George P. Doyle

      Name: George P. Doyle       Title: Chief Financial Officer

Issuer and Obligor:

    LMRK ISSUER CO. LLC     By:  

/s/ George P. Doyle

      Name: George P. Doyle       Title: Chief Financial Officer

Co-Issuer and Obligor:

    2019-1 TRS LLC     By:  

/s/ George P. Doyle

      Name: George P. Doyle       Title: Chief Financial Officer

Original Project Companies and Obligors:

    LD ACQUISITION COMPANY 8 LLC     By:  

/s/ George P. Doyle

      Name: George P. Doyle       Title: Chief Financial Officer

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

LD ACQUISITION COMPANY 9 LLC By:  

/s/ George P. Doyle

  Name: George P. Doyle   Title: Chief Financial Officer LD ACQUISITION COMPANY
10 LLC By:  

/s/ George P. Doyle

  Name: George P. Doyle   Title: Chief Financial Officer LD TALL WALL II LLC By:
 

/s/ George P. Doyle

  Name: George P. Doyle   Title: Chief Financial Officer

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PROJECT SITES

[Attached]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

WT154503

  

[Redacted]

  

Tehachapi

  

CA

   [Redacted]

BB164934

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

BB165129

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC120898

  

[Redacted]

  

Killington

  

VT

   [Redacted]

SO165607

  

[Redacted]

  

Township of Florence

  

NJ

   [Redacted]

SO176304

  

[Redacted]

  

Ringoes

  

NJ

   [Redacted]

WT142965

  

[Redacted]

  

Kahuku

  

HI

   [Redacted]

BB176274

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC154165

  

[Redacted]

  

Olney

  

MD

   [Redacted]

SO154391

  

[Redacted]

  

Joliet

  

IL

   [Redacted]

SO154392

  

[Redacted]

  

West Chicago

  

IL

   [Redacted]

BB176297

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC143054

  

[Redacted]

  

Danville

  

CA

   [Redacted]

TC120932

  

[Redacted]

  

Manorville

  

NY

   [Redacted]

TC143803

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC154115

  

[Redacted]

  

Dallas

  

TX

   [Redacted]

TC132610

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC131995

  

[Redacted]

  

Orange Park

  

FL

   [Redacted]

TC132417

  

[Redacted]

  

New Hyde Park

  

NY

   [Redacted]

TC154202

  

[Redacted]

  

Manchester

  

NH

   [Redacted]

TC132351

  

[Redacted]

  

Saint Louis

  

MO

   [Redacted]

TC132306

  

[Redacted]

  

Lawrence

  

NY

   [Redacted]

TC153871

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC110530

  

[Redacted]

  

Melville

  

NY

   [Redacted]

TC120896

  

[Redacted]

  

Killington

  

VT

   [Redacted]

TC153922

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC110348

  

[Redacted]

  

Somerset

  

NJ

   [Redacted]

TC110349

  

[Redacted]

  

Somerset

  

NJ

   [Redacted]

TC143746

  

[Redacted]

  

Kingston

  

NY

   [Redacted]

TC154006

  

[Redacted]

  

North Miami Beach

  

FL

   [Redacted]

TC132013

  

[Redacted]

  

Boulder

  

CO

   [Redacted]

TC110567

  

[Redacted]

  

Willamette Meridian

  

OR

   [Redacted]

TC121843

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC110550

  

[Redacted]

  

Las Vegas

  

NV

   [Redacted]

TC153938

  

[Redacted]

  

Largo

  

FL

   [Redacted]

TC143062

  

[Redacted]

  

Danville

  

CA

   [Redacted]

TC143057

  

[Redacted]

  

Danville

  

CA

   [Redacted]

TC120941

  

[Redacted]

  

Northridge

  

CA

   [Redacted]

TC120671

  

[Redacted]

  

Cherry Hill

  

NJ

   [Redacted]

TC131968

  

[Redacted]

  

Miami

  

FL

   [Redacted]

TC110531

  

[Redacted]

  

Melville

  

NY

   [Redacted]

TC120892

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC120747

  

[Redacted]

  

Jersey City

  

NJ

   [Redacted]

TC153843

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC121734

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC120985

  

[Redacted]

  

Lake Mary

  

FL

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC142935

  

[Redacted]

  

San Pedro

  

CA

   [Redacted]

TC121097

  

[Redacted]

  

Stonington

  

CT

   [Redacted]

TC121696

  

[Redacted]

  

Klamath Falls

  

OR

   [Redacted]

TC120653

  

[Redacted]

  

Lakeside

  

CA

   [Redacted]

TC153815

  

[Redacted]

  

Union City

  

NJ

   [Redacted]

TC110569

  

[Redacted]

  

Willamette Meridian

  

OR

   [Redacted]

TC121875

  

[Redacted]

  

Hertford

  

NC

   [Redacted]

TC153852

  

[Redacted]

  

La Puente

  

CA

   [Redacted]

TC121859

  

[Redacted]

  

Colorado Springs

  

CO

   [Redacted]

TC132347

  

[Redacted]

  

Brighton

  

MA

   [Redacted]

TC143747

  

[Redacted]

  

Kingston

  

NY

   [Redacted]

TC132609

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC143706

  

[Redacted]

  

El Cerrito

  

CA

   [Redacted]

TC121866

  

[Redacted]

  

Immokalee

  

FL

   [Redacted]

TC142859

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC110568

  

[Redacted]

  

Willamette Meridian

  

OR

   [Redacted]

TC132326

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC132194

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC110433

  

[Redacted]

  

Arleta

  

CA

   [Redacted]

TC153923

  

[Redacted]

  

Palisades Park

  

NJ

   [Redacted]

TC110400

  

[Redacted]

  

Hialeah

  

FL

   [Redacted]

TC110556

  

[Redacted]

  

Sun City

  

CA

   [Redacted]

TC143083

  

[Redacted]

  

Parsippany

  

NJ

   [Redacted]

TC120818

  

[Redacted]

  

Zion

  

IL

   [Redacted]

TC121842

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC110557

  

[Redacted]

  

Sun City

  

CA

   [Redacted]

TC132213

  

[Redacted]

  

Springfield

  

MA

   [Redacted]

TC131990

  

[Redacted]

  

Union City

  

NJ

   [Redacted]

TC110376

  

[Redacted]

  

Bristol

  

CT

   [Redacted]

TC142856

  

[Redacted]

  

Rancho Mirage

  

CA

   [Redacted]

TC120893

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC154029

  

[Redacted]

  

Englewood

  

CO

   [Redacted]

TC132486

  

[Redacted]

  

Southington

  

CT

   [Redacted]

TC131958

  

[Redacted]

  

Gainesville

  

FL

   [Redacted]

TC153936

  

[Redacted]

  

Largo

  

FL

   [Redacted]

TC143702

  

[Redacted]

  

Pleasanton

  

CA

   [Redacted]

TC120920

  

[Redacted]

  

Bridgeton

  

NJ

   [Redacted]

TC132173

  

[Redacted]

  

Jersey City

  

NJ

   [Redacted]

TC121007

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC132308

  

[Redacted]

  

Lawrence

  

NY

   [Redacted]

TC120784

  

[Redacted]

  

Miami

  

FL

   [Redacted]

TC143084

  

[Redacted]

  

Parsippany

  

NJ

   [Redacted]

TC154032

  

[Redacted]

  

Winnetka

  

CA

   [Redacted]

TC120988

  

[Redacted]

  

Lakewood

  

NJ

   [Redacted]

TC153869

  

[Redacted]

  

Hollywood

  

FL

   [Redacted]

TC110413

  

[Redacted]

  

Hackettstown

  

NJ

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC132750

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC153925

  

[Redacted]

  

Palisades Park

  

NJ

   [Redacted]

TC132824

  

[Redacted]

  

Tacoma

  

WA

   [Redacted]

TC153870

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC143259

  

[Redacted]

  

Interlaken

  

NY

   [Redacted]

TC165006

  

[Redacted]

  

Syracuse

  

NY

   [Redacted]

TC121065

  

[Redacted]

  

San Diego

  

CA

   [Redacted]

TC121768

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]

TC153860

  

[Redacted]

  

Waterbury

  

CT

   [Redacted]

TC132248

  

[Redacted]

  

Napa

  

CA

   [Redacted]

TC110418

  

[Redacted]

  

Sevierville

  

TN

   [Redacted]

TC121034

  

[Redacted]

  

Owosso

  

MI

   [Redacted]

TC153809

  

[Redacted]

  

Ridgefield

  

NJ

   [Redacted]

TC121689

  

[Redacted]

  

Orange

  

NJ

   [Redacted]

TC154030

  

[Redacted]

  

Colorado Springs

  

CO

   [Redacted]

TC121036

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC120939

  

[Redacted]

  

Northridge

  

CA

   [Redacted]

TC120922

  

[Redacted]

  

Greeley

  

CO

   [Redacted]

TC154005

  

[Redacted]

  

North Miami Beach

  

FL

   [Redacted]

TC120894

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC153886

  

[Redacted]

  

Saint Joseph

  

MI

   [Redacted]

TC153931

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC100081

  

[Redacted]

  

Paterson

  

NJ

   [Redacted]

TC132006

  

[Redacted]

  

Worcester

  

MA

   [Redacted]

TC143800

  

[Redacted]

  

Hartland

  

WI

   [Redacted]

TC154130

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC121072

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC121070

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC153984

  

[Redacted]

  

Santa Rosa

  

CA

   [Redacted]

TC121810

  

[Redacted]

  

Bartlett

  

NH

   [Redacted]

TC143196

  

[Redacted]

  

Panorama City

  

CA

   [Redacted]

TC143637

  

[Redacted]

  

Draper

  

UT

   [Redacted]

TC120942

  

[Redacted]

  

South Richmond Hill

  

NY

   [Redacted]

TC153890

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC110377

  

[Redacted]

  

Bristol

  

CT

   [Redacted]

TC121735

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC153932

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC132702

  

[Redacted]

  

Dorchester

  

MA

   [Redacted]

TC110363

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC121025

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC132009

  

[Redacted]

  

Worcester

  

MA

   [Redacted]

TC121760

  

[Redacted]

  

Harvard

  

IL

   [Redacted]

TC132066

  

[Redacted]

  

West Palm Beach

  

FL

   [Redacted]

TC110505

  

[Redacted]

  

Torrance

  

CA

   [Redacted]

TC131969

  

[Redacted]

  

McDonough

  

GA

   [Redacted]

TC121071

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC121066

  

[Redacted]

  

Franklin

  

NJ

   [Redacted]

TC132052

  

[Redacted]

  

Burnham

  

IL

   [Redacted]

TC132588

  

[Redacted]

  

Columbus

  

GA

   [Redacted]

TC110311

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC132687

  

[Redacted]

  

Bayonne

  

NJ

   [Redacted]

TC110374

  

[Redacted]

  

Bristol

  

CT

   [Redacted]

TC110560

  

[Redacted]

  

Hartford

  

CT

   [Redacted]

TC132286

  

[Redacted]

  

Burbank

  

IL

   [Redacted]

TC154106

  

[Redacted]

  

Webster Groves

  

MO

   [Redacted]

TC110499

  

[Redacted]

  

Fountain Hills

  

AZ

   [Redacted]

TC132031

  

[Redacted]

  

Cutler

  

CA

   [Redacted]

TC154056

  

[Redacted]

  

Schenectady

  

NY

   [Redacted]

TC143115

  

[Redacted]

  

Santa Rosa

  

CA

   [Redacted]

TC110588

  

[Redacted]

  

East Orange

  

NJ

   [Redacted]

TC154058

  

[Redacted]

  

Schenectady

  

NY

   [Redacted]

TC131959

  

[Redacted]

  

Warner

  

OK

   [Redacted]

TC132223

  

[Redacted]

  

Washington

  

DC

   [Redacted]

TC142936

  

[Redacted]

  

San Pedro

  

CA

   [Redacted]

TC143116

  

[Redacted]

  

Santa Rosa

  

CA

   [Redacted]

TC120817

  

[Redacted]

  

Zion

  

IL

   [Redacted]

TC153808

  

[Redacted]

  

Ridgefield

  

NJ

   [Redacted]

TC154144

  

[Redacted]

  

Spring Valley

  

NY

   [Redacted]

TC153924

  

[Redacted]

  

Palisades Park

  

NJ

   [Redacted]

TC110359

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC121683

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC154063

  

[Redacted]

  

Deland

  

FL

   [Redacted]

TC110558

  

[Redacted]

  

Sun City

  

CA

   [Redacted]

TC153873

  

[Redacted]

  

Schiller Park

  

IL

   [Redacted]

TC143677

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC131938

  

[Redacted]

  

Sparks

  

NV

   [Redacted]

TC110591

  

[Redacted]

  

East Orange

  

NJ

   [Redacted]

TC132803

  

[Redacted]

  

San Martin

  

CA

   [Redacted]

TC132312

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC120736

  

[Redacted]

  

Elizabeth

  

NJ

   [Redacted]

TC132249

  

[Redacted]

  

Temple City

  

CA

   [Redacted]

TC121081

  

[Redacted]

  

La Grande

  

OR

   [Redacted]

TC121876

  

[Redacted]

  

Hertford

  

NC

   [Redacted]

TC132282

  

[Redacted]

  

Willingboro

  

NJ

   [Redacted]

TC132206

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC110586

  

[Redacted]

  

Signal Hill

  

CA

   [Redacted]

TC121102

  

[Redacted]

  

Allouez

  

WI

   [Redacted]

TC132219

  

[Redacted]

  

Macomb

  

MI

   [Redacted]

TC153891

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC154068

  

[Redacted]

  

Lake Forest

  

CA

   [Redacted]

TC132212

  

[Redacted]

  

Springfield

  

MA

   [Redacted]

TC143114

  

[Redacted]

  

Santa Rosa

  

CA

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC131936

  

[Redacted]

  

East Orange

  

NJ

   [Redacted]

TC132296

  

[Redacted]

  

Burbank

  

IL

   [Redacted]

TC110489

  

[Redacted]

  

Floral Park

  

NY

   [Redacted]

TC110596

  

[Redacted]

  

Natick

  

MA

   [Redacted]

TC143672

  

[Redacted]

  

Laporte

  

CO

   [Redacted]

TC121811

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC121098

  

[Redacted]

  

Stonington

  

CT

   [Redacted]

TC132443

  

[Redacted]

  

Jersey City

  

NJ

   [Redacted]

TC131943

  

[Redacted]

  

Kansas City

  

MO

   [Redacted]

TC143110

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC143117

  

[Redacted]

  

Santa Rosa

  

CA

   [Redacted]

TC121755

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC132309

  

[Redacted]

  

Lawrence

  

NY

   [Redacted]

TC154026

  

[Redacted]

  

Aurora

  

CO

   [Redacted]

TC154028

  

[Redacted]

  

Englewood

  

CO

   [Redacted]

TC121076

  

[Redacted]

  

Palmdale

  

CA

   [Redacted]

TC121080

  

[Redacted]

  

La Grande

  

OR

   [Redacted]

TC143760

  

[Redacted]

  

Woodbridge

  

VA

   [Redacted]

TC153812

  

[Redacted]

  

Bergenfield

  

NJ

   [Redacted]

TC154089

  

[Redacted]

  

Butler

  

MD

   [Redacted]

TC120822

  

[Redacted]

  

Rochelle

  

IL

   [Redacted]

TC132507

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC132211

  

[Redacted]

  

Springfield

  

MA

   [Redacted]

TC132216

  

[Redacted]

  

Franklin

  

MA

   [Redacted]

TC121792

  

[Redacted]

  

Wheeling

  

IL

   [Redacted]

TC154126

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC143774

  

[Redacted]

  

Peoria

  

IL

   [Redacted]

TC120957

  

[Redacted]

  

Peoria

  

AZ

   [Redacted]

TC154132

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC154057

  

[Redacted]

  

Schenectady

  

NY

   [Redacted]

TC132445

  

[Redacted]

  

West New York

  

NJ

   [Redacted]

TC121785

  

[Redacted]

  

Bartlett

  

NH

   [Redacted]

TC154091

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC121747

  

[Redacted]

  

Olathe

  

KS

   [Redacted]

TC132415

  

[Redacted]

  

New Hyde Park

  

NY

   [Redacted]

TC120958

  

[Redacted]

  

Peoria

  

AZ

   [Redacted]

TC120785

  

[Redacted]

  

Miami

  

FL

   [Redacted]

TC154017

  

[Redacted]

  

Rockford

  

IL

   [Redacted]

TC154103

  

[Redacted]

  

Las Vegas

  

NV

   [Redacted]

TC154273

  

[Redacted]

  

Milwaukee

  

WI

   [Redacted]

TC153813

  

[Redacted]

  

Fairview

  

NJ

   [Redacted]

TC153933

  

[Redacted]

  

Jacksonville

  

FL

   [Redacted]

TC121722

  

[Redacted]

  

Peoria

  

IL

   [Redacted]

TC153916

  

[Redacted]

  

Vernon

  

CA

   [Redacted]

TC154078

  

[Redacted]

  

Aurora

  

CO

   [Redacted]

TC110496

  

[Redacted]

  

Saugus

  

MA

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC110470

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC110139

  

[Redacted]

  

Lowell

  

MA

   [Redacted]

TC120764

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC132008

  

[Redacted]

  

Worcester

  

MA

   [Redacted]

TC132018

  

[Redacted]

  

Stockton

  

CA

   [Redacted]

TC153861

  

[Redacted]

  

Waterbury

  

CT

   [Redacted]

TC110589

  

[Redacted]

  

East Orange

  

NJ

   [Redacted]

TC132372

  

[Redacted]

  

Rancho Cucamonga

  

CA

   [Redacted]

TC154035

  

[Redacted]

  

Orange

  

NJ

   [Redacted]

TC154111

  

[Redacted]

  

Escondido

  

CA

   [Redacted]

TC120951

  

[Redacted]

  

Oakdale

  

MN

   [Redacted]

TC132352

  

[Redacted]

  

Walnut

  

CA

   [Redacted]

TC142971

  

[Redacted]

  

Orlando

  

FL

   [Redacted]

TC110481

  

[Redacted]

  

Lombard

  

IL

   [Redacted]

TC121750

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC121690

  

[Redacted]

  

Littleton

  

CO

   [Redacted]

TC143773

  

[Redacted]

  

Peoria

  

IL

   [Redacted]

TC143791

  

[Redacted]

  

Trenton

  

NJ

   [Redacted]

TC110326

  

[Redacted]

  

Vista

  

CA

   [Redacted]

TC132221

  

[Redacted]

  

Macomb

  

MI

   [Redacted]

TC153814

  

[Redacted]

  

West New York

  

NJ

   [Redacted]

TC153943

  

[Redacted]

  

Brentwood

  

NY

   [Redacted]

TC153875

  

[Redacted]

  

San Jose

  

CA

   [Redacted]

TC121697

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC154079

  

[Redacted]

  

NORTH MIAMI

  

FL

   [Redacted]

TC120973

  

[Redacted]

  

Antioch

  

IL

   [Redacted]

TC154024

  

[Redacted]

  

Myrtle Beach

  

SC

   [Redacted]

TC132178

  

[Redacted]

  

Paterson

  

NJ

   [Redacted]

TC121727

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC121817

  

[Redacted]

  

Sacramento

  

CA

   [Redacted]

TC132028

  

[Redacted]

  

Willcox

  

AZ

   [Redacted]

TC110436

  

[Redacted]

  

McKinney

  

TX

   [Redacted]

TC121687

  

[Redacted]

  

Clifton

  

NJ

   [Redacted]

TC154164

  

[Redacted]

  

Detroit

  

MI

   [Redacted]

TC131979

  

[Redacted]

  

Winchester

  

CA

   [Redacted]

TC121096

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC110528

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC131976

  

[Redacted]

  

Waukegan

  

IL

   [Redacted]

TC132307

  

[Redacted]

  

Lawrence

  

NY

   [Redacted]

TC110597

  

[Redacted]

  

Natick

  

MA

   [Redacted]

TC121000

  

[Redacted]

  

Haltom City

  

TX

   [Redacted]

TC153811

  

[Redacted]

  

Bergenfield

  

NJ

   [Redacted]

TC153937

  

[Redacted]

  

Largo

  

FL

   [Redacted]

TC154104

  

[Redacted]

  

Boyne Falls

  

MI

   [Redacted]

TC120925

  

[Redacted]

  

Santa Fe

  

NM

   [Redacted]

TC110527

  

[Redacted]

  

Chicago

  

IL

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC121793

  

[Redacted]

  

Wheeling

  

IL

   [Redacted]

TC110325

  

[Redacted]

  

Vista

  

CA

   [Redacted]

TC110395

  

[Redacted]

  

Dallas

  

TX

   [Redacted]

TC143043

  

[Redacted]

  

Ellisville

  

MO

   [Redacted]

TC120742

  

[Redacted]

  

Ukiah

  

CA

   [Redacted]

TC143017

  

[Redacted]

  

Adairsville

  

GA

   [Redacted]

TC120803

  

[Redacted]

  

Atlanta

  

GA

   [Redacted]

TC110432

  

[Redacted]

  

Arleta

  

CA

   [Redacted]

TC153889

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC154316

  

[Redacted]

  

Horn Lake

  

MS

   [Redacted]

TC120967

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC153887

  

[Redacted]

  

Houston

  

TX

   [Redacted]

TC143717

  

[Redacted]

  

Riverside

  

CA

   [Redacted]

TC121082

  

[Redacted]

  

La Grande

  

OR

   [Redacted]

TC132285

  

[Redacted]

  

Burbank

  

IL

   [Redacted]

TC120944

  

[Redacted]

  

Bend

  

OR

   [Redacted]

TC120708

  

[Redacted]

  

Watkins

  

CO

   [Redacted]

TC153895

  

[Redacted]

  

Woodbridge

  

VA

   [Redacted]

TC153934

  

[Redacted]

  

Mary Esther

  

FL

   [Redacted]

TC143386

  

[Redacted]

  

Orlando

  

FL

   [Redacted]

TC154114

  

[Redacted]

  

Tampa

  

FL

   [Redacted]

TC131989

  

[Redacted]

  

College Point

  

NY

   [Redacted]

TC120807

  

[Redacted]

  

Apex

  

NC

   [Redacted]

TC121004

  

[Redacted]

  

Troy

  

OH

   [Redacted]

TC132179

  

[Redacted]

  

Paterson

  

NJ

   [Redacted]

TC121858

  

[Redacted]

  

New Orleans

  

LA

   [Redacted]

TC120987

  

[Redacted]

  

Jacksonville

  

FL

   [Redacted]

TC121067

  

[Redacted]

  

Franklin

  

NJ

   [Redacted]

TC132397

  

[Redacted]

  

Kissimmee

  

FL

   [Redacted]

TC154059

  

[Redacted]

  

Schenectady

  

NY

   [Redacted]

TC120630

  

[Redacted]

  

San Bernardino

  

CA

   [Redacted]

TC132287

  

[Redacted]

  

Paterson

  

NJ

   [Redacted]

TC143683

  

[Redacted]

  

Sacramento

  

CA

   [Redacted]

TC121688

  

[Redacted]

  

Rutherford

  

NJ

   [Redacted]

TC143670

  

[Redacted]

  

Laporte

  

CO

   [Redacted]

TC131898

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC121869

  

[Redacted]

  

Jefferson

  

OR

   [Redacted]

TC121863

  

[Redacted]

  

Gaylordsville

  

CT

   [Redacted]

TC132338

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC120751

  

[Redacted]

  

Carson

  

CA

   [Redacted]

TC121878

  

[Redacted]

  

Eagle Mountain

  

UT

   [Redacted]

TC132210

  

[Redacted]

  

Springfield

  

MA

   [Redacted]

TC143722

  

[Redacted]

  

Albuquerque

  

NM

   [Redacted]

TC143776

  

[Redacted]

  

Shorewood

  

WI

   [Redacted]

TC142975

  

[Redacted]

  

Weston

  

FL

   [Redacted]

TC131905

  

[Redacted]

  

Loris

  

SC

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC120940

  

[Redacted]

  

Northridge

  

CA

   [Redacted]

TC121786

  

[Redacted]

  

Vancouver

  

WA

   [Redacted]

TC120924

  

[Redacted]

  

Saranac Lake

  

NY

   [Redacted]

TC132125

  

[Redacted]

  

Santa Maria

  

CA

   [Redacted]

TC142911

  

[Redacted]

  

Independence

  

KS

   [Redacted]

TC143232

  

[Redacted]

  

Fairborn

  

OH

   [Redacted]

TC143109

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC132302

  

[Redacted]

  

Conway

  

AR

   [Redacted]

TC120935

  

[Redacted]

  

Big Bear Lake

  

CA

   [Redacted]

TC132017

  

[Redacted]

  

Stockton

  

CA

   [Redacted]

TC153950

  

[Redacted]

  

New Orleans

  

LA

   [Redacted]

TC120773

  

[Redacted]

  

Tombstone

  

AZ

   [Redacted]

TC154033

  

[Redacted]

  

Appleton

  

WI

   [Redacted]

TC154449

  

[Redacted]

  

Houston

  

TX

   [Redacted]

TC120752

  

[Redacted]

  

Carson

  

CA

   [Redacted]

TC154031

  

[Redacted]

  

San Jose

  

CA

   [Redacted]

TC131978

  

[Redacted]

  

Winchester

  

CA

   [Redacted]

TC154015

  

[Redacted]

  

Bronx

  

NY

   [Redacted]

TC110237

  

[Redacted]

  

Bennett

  

CO

   [Redacted]

TC153992

  

[Redacted]

  

Hesperia

  

CA

   [Redacted]

TC120989

  

[Redacted]

  

Lakewood

  

NJ

   [Redacted]

TC121700

  

[Redacted]

  

Tulsa

  

OK

   [Redacted]

TC110455

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC120933

  

[Redacted]

  

Manorville

  

NY

   [Redacted]

TC153945

  

[Redacted]

  

Columbia

  

MO

   [Redacted]

TC120948

  

[Redacted]

  

Pittsburgh

  

PA

   [Redacted]

TC120631

  

[Redacted]

  

San Bernardino

  

CA

   [Redacted]

TC154288

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC110504

  

[Redacted]

  

Torrance

  

CA

   [Redacted]

TC120970

  

[Redacted]

  

Pittston

  

PA

   [Redacted]

TC120921

  

[Redacted]

  

Greeley

  

CO

   [Redacted]

TC142973

  

[Redacted]

  

Orlando

  

FL

   [Redacted]

TC121794

  

[Redacted]

  

Wheeling

  

IL

   [Redacted]

TC120993

  

[Redacted]

  

Owosso

  

MI

   [Redacted]

TC154016

  

[Redacted]

  

Burlington

  

KY

   [Redacted]

TC142985

  

[Redacted]

  

Tulsa

  

OK

   [Redacted]

TC110360

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC110448

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC132340

  

[Redacted]

  

Darien

  

GA

   [Redacted]

TC121703

  

[Redacted]

  

Tulsa

  

OK

   [Redacted]

TC120930

  

[Redacted]

  

Manorville

  

NY

   [Redacted]

TC132167

  

[Redacted]

  

Sherwood

  

OR

   [Redacted]

TC132217

  

[Redacted]

  

Wyoming

  

MI

   [Redacted]

TC110600

  

[Redacted]

  

Natick

  

MA

   [Redacted]

TC121745

  

[Redacted]

  

Olathe

  

KS

   [Redacted]

TC121741

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC142972

  

[Redacted]

  

Orlando

  

FL

   [Redacted]

TC121883

  

[Redacted]

  

Crawford

  

TX

   [Redacted]

TC121710

  

[Redacted]

  

South Gate

  

CA

   [Redacted]

TC132541

  

[Redacted]

  

Olathe

  

KS

   [Redacted]

TC131980

  

[Redacted]

  

Winchester

  

CA

   [Redacted]

TC120707

  

[Redacted]

  

Watkins

  

CO

   [Redacted]

TC154107

  

[Redacted]

  

Grayslake

  

IL

   [Redacted]

TC120660

  

[Redacted]

  

Boynton Beach

  

FL

   [Redacted]

TC154287

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC132283

  

[Redacted]

  

Sarasota

  

FL

   [Redacted]

TC154161

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC120780

  

[Redacted]

  

Midlothian

  

IL

   [Redacted]

TC132182

  

[Redacted]

  

Warrenton

  

MO

   [Redacted]

TC120931

  

[Redacted]

  

Manorville

  

NY

   [Redacted]

TC143635

  

[Redacted]

  

Milwaukee

  

WI

   [Redacted]

TC121104

  

[Redacted]

  

New Braunfels

  

TX

   [Redacted]

TC110454

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC154272

  

[Redacted]

  

Milwaukee

  

WI

   [Redacted]

TC110555

  

[Redacted]

  

Pasadena

  

CA

   [Redacted]

TC132250

  

[Redacted]

  

Temple City

  

CA

   [Redacted]

TC132821

  

[Redacted]

  

Provo

  

UT

   [Redacted]

TC153864

  

[Redacted]

  

Maple Heights

  

OH

   [Redacted]

TC120820

  

[Redacted]

  

New Braunfels

  

TX

   [Redacted]

TC121746

  

[Redacted]

  

Olathe

  

KS

   [Redacted]

TC131939

  

[Redacted]

  

Sparks

  

NV

   [Redacted]

TC110450

  

[Redacted]

  

Arlington

  

TX

   [Redacted]

TC154172

  

[Redacted]

  

Warrensburg

  

MO

   [Redacted]

TC154112

  

[Redacted]

  

Escondido

  

CA

   [Redacted]

TC120936

  

[Redacted]

  

Big Bear Lake

  

CA

   [Redacted]

TC154027

  

[Redacted]

  

Englewood

  

CO

   [Redacted]

TC132016

  

[Redacted]

  

Stockton

  

CA

   [Redacted]

TC154150

  

[Redacted]

  

Greenville

  

SC

   [Redacted]

TC110526

  

[Redacted]

  

Barstow

  

CA

   [Redacted]

TC120672

  

[Redacted]

  

Phoenix

  

AZ

   [Redacted]

TC132106

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]

TC131953

  

[Redacted]

  

Madison

  

WI

   [Redacted]

TC121819

  

[Redacted]

  

Sacramento

  

CA

   [Redacted]

TC143397

  

[Redacted]

  

Mesick

  

MI

   [Redacted]

TC142926

  

[Redacted]

  

Conway

  

AR

   [Redacted]

TC120687

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC110327

  

[Redacted]

  

Vista

  

CA

   [Redacted]

TC143008

  

[Redacted]

  

Newark

  

NJ

   [Redacted]

TC154155

  

[Redacted]

  

Dos Palos

  

CA

   [Redacted]

TC120984

  

[Redacted]

  

Hurst

  

TX

   [Redacted]

TC132090

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]

TC143671

  

[Redacted]

  

Laporte

  

CO

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC131975

  

[Redacted]

  

Texas City

  

TX

   [Redacted]

TC132165

  

[Redacted]

  

Fort Worth

  

TX

   [Redacted]

TC153835

  

[Redacted]

  

Linwood

  

MI

   [Redacted]

TC121797

  

[Redacted]

  

Watertown

  

NY

   [Redacted]

TC142959

  

[Redacted]

  

Cleveland

  

TX

   [Redacted]

TC154093

  

[Redacted]

  

Mobile

  

AL

   [Redacted]

TC120647

  

[Redacted]

  

Harrisburg

  

PA

   [Redacted]

TC153820

  

[Redacted]

  

Overland Park

  

KS

   [Redacted]

TC153816

  

[Redacted]

  

Omaha

  

NE

   [Redacted]

TC120952

  

[Redacted]

  

Oakdale

  

MN

   [Redacted]

TC142927

  

[Redacted]

  

Conway

  

AR

   [Redacted]

TC132387

  

[Redacted]

  

Sioux City

  

IA

   [Redacted]

TC110506

  

[Redacted]

  

Seattle

  

WA

   [Redacted]

TC154124

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC153952

  

[Redacted]

  

Bradenton

  

FL

   [Redacted]

TC153867

  

[Redacted]

  

Chehalis

  

WA

   [Redacted]

TC110381

  

[Redacted]

  

Tacoma

  

WA

   [Redacted]

TC110234

  

[Redacted]

  

Las Vegas

  

NV

   [Redacted]

TC132175

  

[Redacted]

  

Bladenboro

  

NC

   [Redacted]

TC120946

  

[Redacted]

  

Bend

  

OR

   [Redacted]

TC110440

  

[Redacted]

  

Salem

  

OR

   [Redacted]

TC110578

  

[Redacted]

  

Scottsdale

  

AZ

   [Redacted]

TC110577

  

[Redacted]

  

Scottsdale

  

AZ

   [Redacted]

TC121744

  

[Redacted]

  

Georgetown

  

TX

   [Redacted]

TC121774

  

[Redacted]

  

Kilgore

  

TX

   [Redacted]

TC154159

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC132168

  

[Redacted]

  

Sherwood

  

OR

   [Redacted]

TC132032

  

[Redacted]

  

Cutler

  

CA

   [Redacted]

TC154262

  

[Redacted]

  

Humble

  

TX

   [Redacted]

TC154266

  

[Redacted]

  

Magnolia

  

TX

   [Redacted]

TC132292

  

[Redacted]

  

Burbank

  

IL

   [Redacted]

TC120801

  

[Redacted]

  

Mesquite

  

TX

   [Redacted]

TC143089

  

[Redacted]

  

Fountain Hills

  

AZ

   [Redacted]

TC132087

  

[Redacted]

  

Worth

  

PA

   [Redacted]

TC120783

  

[Redacted]

  

Midlothian

  

IL

   [Redacted]

TC121763

  

[Redacted]

  

Burnett

  

WI

   [Redacted]

TC120986

  

[Redacted]

  

San Diego

  

CA

   [Redacted]

TC132204

  

[Redacted]

  

Kaukauna

  

WI

   [Redacted]

TC154160

  

[Redacted]

  

Garden

  

MI

   [Redacted]

TC121701

  

[Redacted]

  

Tulsa

  

OK

   [Redacted]

TC132500

  

[Redacted]

  

Tucson

  

AZ

   [Redacted]

TC120781

  

[Redacted]

  

Midlothian

  

IL

   [Redacted]

TC154271

  

[Redacted]

  

Milwaukee

  

WI

   [Redacted]

TC120740

  

[Redacted]

  

Memphis

  

TN

   [Redacted]

TC121733

  

[Redacted]

  

Miami

  

FL

   [Redacted]

TC153967

  

[Redacted]

  

St. George

  

UT

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC132331

  

[Redacted]

  

Conroe

  

TX

   [Redacted]

TC132003

  

[Redacted]

  

Orange

  

TX

   [Redacted]

TC121077

  

[Redacted]

  

Palmdale

  

CA

   [Redacted]

TC132176

  

[Redacted]

  

Roseville

  

CA

   [Redacted]

TC132041

  

[Redacted]

  

Minnetonka

  

MN

   [Redacted]

TC154257

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC154193

  

[Redacted]

  

El Paso

  

TX

   [Redacted]

TC121790

  

[Redacted]

  

Gulfport

  

MS

   [Redacted]

TC120997

  

[Redacted]

  

Mcgregor

  

TX

   [Redacted]

TC121751

  

[Redacted]

  

Chicago

  

IL

   [Redacted]

TC153855

  

[Redacted]

  

Houston

  

TX

   [Redacted]

TC110605

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]

TC132823

  

[Redacted]

  

Buffalo Junction

  

VA

   [Redacted]

TC120895

  

[Redacted]

  

Las Vegas

  

NV

   [Redacted]

TC153930

  

[Redacted]

  

Rockport

  

TX

   [Redacted]

TC121824

  

[Redacted]

  

Springfield

  

CO

   [Redacted]

TC132086

  

[Redacted]

  

Lake Charles

  

LA

   [Redacted]

TC132330

  

[Redacted]

  

Conroe

  

TX

   [Redacted]

TC121718

  

[Redacted]

  

Smiths

  

AL

   [Redacted]

TC121021

  

[Redacted]

  

Shreveport

  

LA

   [Redacted]

TC153977

  

[Redacted]

  

Vacaville

  

CA

   [Redacted]

TC154158

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC132000

  

[Redacted]

  

Fort Worth

  

TX

   [Redacted]

TC110414

  

[Redacted]

  

Alvarado

  

TX

   [Redacted]

TC120689

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC120692

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC154199

  

[Redacted]

  

Williamson

  

WV

   [Redacted]

TC121694

  

[Redacted]

  

Knoxville

  

TN

   [Redacted]

TC132065

  

[Redacted]

  

Mobile

  

AL

   [Redacted]

TC154034

  

[Redacted]

  

Canton

  

OH

   [Redacted]

TC154260

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC120682

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC121075

  

[Redacted]

  

Wasilla

  

AK

   [Redacted]

TC132029

  

[Redacted]

  

Hannibal

  

MO

   [Redacted]

TC143713

  

[Redacted]

  

Clive

  

IA

   [Redacted]

TC121684

  

[Redacted]

  

Colorado Springs

  

CO

   [Redacted]

TC154259

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC132760

  

[Redacted]

  

La Mesa

  

NM

   [Redacted]

TC143732

  

[Redacted]

  

Columbus

  

OH

   [Redacted]

TC121056

  

[Redacted]

  

Los Banos

  

CA

   [Redacted]

TC153907

  

[Redacted]

  

New Market

  

TN

   [Redacted]

TC110412

  

[Redacted]

  

Tucson

  

AZ

   [Redacted]

TC153866

  

[Redacted]

  

Chehalis

  

WA

   [Redacted]

TC120639

  

[Redacted]

  

Blawnox

  

PA

   [Redacted]

TC131907

  

[Redacted]

  

Milwaukee

  

WI

   [Redacted]

TC120992

  

[Redacted]

  

Dallas

  

TX

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC154083

  

[Redacted]

  

San Angelo

  

TX

   [Redacted]

TC154000

  

[Redacted]

  

Portland

  

OR

   [Redacted]

TC120976

  

[Redacted]

  

Butler

  

TN

   [Redacted]

TC153959

  

[Redacted]

  

Weslaco

  

TX

   [Redacted]

TC154097

  

[Redacted]

  

Springfield

  

MO

   [Redacted]

TC132137

  

[Redacted]

  

LIttle River

  

CA

   [Redacted]

TC131926

  

[Redacted]

  

Cullman

  

AL

   [Redacted]

TC121788

  

[Redacted]

  

Youngstown

  

OH

   [Redacted]

TC121767

  

[Redacted]

  

San Antonio

  

TX

   [Redacted]

TC110514

  

[Redacted]

  

Milton

  

FL

   [Redacted]

TC154036

  

[Redacted]

  

Lake Stevens

  

WA

   [Redacted]

TC143786

  

[Redacted]

  

Sioux Falls

  

SD

   [Redacted]

TC110228

  

[Redacted]

  

Wichita

  

KS

   [Redacted]

TC131956

  

[Redacted]

  

Dallas

  

TX

   [Redacted]

TC153881

  

[Redacted]

  

Viola

  

IL

   [Redacted]

TC110420

  

[Redacted]

  

Ellenwood

  

GA

   [Redacted]

TC154140

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC154147

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC121020

  

[Redacted]

  

New Lebanon

  

OH

   [Redacted]

TC120694

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC132109

  

[Redacted]

  

Tabor

  

SD

   [Redacted]

TC121055

  

[Redacted]

  

Los Banos

  

CA

   [Redacted]

TC132061

  

[Redacted]

  

Alvarado

  

TX

   [Redacted]

TC120972

  

[Redacted]

  

Shreveport

  

LA

   [Redacted]

TC154157

  

[Redacted]

  

Odessa

  

TX

   [Redacted]

TC121079

  

[Redacted]

  

Palmdale

  

CA

   [Redacted]

TC120775

  

[Redacted]

  

Tombstone

  

AZ

   [Redacted]

TC120774

  

[Redacted]

  

Tombstone

  

AZ

   [Redacted]

TC143159

  

[Redacted]

  

Asheboro

  

NC

   [Redacted]

TC121103

  

[Redacted]

  

Waco

  

TX

   [Redacted]

TC132556

  

[Redacted]

  

Elmdale

  

KS

   [Redacted]

TC143784

  

[Redacted]

  

Shohola

  

PA

   [Redacted]

TC143742

  

[Redacted]

  

Castle Rock

  

WA

   [Redacted]

TC132136

  

[Redacted]

  

Sioux Falls

  

SD

   [Redacted]

TC132355

  

[Redacted]

  

Houston

  

TX

   [Redacted]

TC132164

  

[Redacted]

  

Newberry Springs

  

CA

   [Redacted]

TC132242

  

[Redacted]

  

Oxford

  

MS

   [Redacted]

TC154173

  

[Redacted]

  

Warrensburg

  

MO

   [Redacted]

TC143793

  

[Redacted]

  

Dayton

  

TX

   [Redacted]

TC120996

  

[Redacted]

  

Longview

  

TX

   [Redacted]

TC132123

  

[Redacted]

  

Santa Maria

  

CA

   [Redacted]

TC120919

  

[Redacted]

  

Houston

  

TX

   [Redacted]

TC132245

  

[Redacted]

  

Rio Grande City

  

TX

   [Redacted]

TC120779

  

[Redacted]

  

Midlothian

  

IL

   [Redacted]

TC153939

  

[Redacted]

  

Murphysboro

  

IL

   [Redacted]

TC154014

  

[Redacted]

  

Huntsville

  

TX

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC143675

  

[Redacted]

  

Mattawa

  

WA

   [Redacted]

TC132138

  

[Redacted]

  

Arcadia

  

LA

   [Redacted]

TC121762

  

[Redacted]

  

Henderson

  

NC

   [Redacted]

TC153942

  

[Redacted]

  

Rocky Mount

  

NC

   [Redacted]

TC120883

  

[Redacted]

  

Philadelphia

  

PA

   [Redacted]

TC142872

  

[Redacted]

  

Quapaw

  

OK

   [Redacted]

TC153976

  

[Redacted]

  

College Station

  

TX

   [Redacted]

TC120971

  

[Redacted]

  

Missoula

  

MT

   [Redacted]

TC110502

  

[Redacted]

  

Mound House

  

NV

   [Redacted]

TC110419

  

[Redacted]

  

Langley

  

WA

   [Redacted]

TC143187

  

[Redacted]

  

Leeds

  

UT

   [Redacted]

TC153818

  

[Redacted]

  

Bay City

  

TX

   [Redacted]

TC110342

  

[Redacted]

  

Las Vegas

  

NV

   [Redacted]

TC143669

  

[Redacted]

  

Cookeville

  

TN

   [Redacted]

TC132084

  

[Redacted]

  

Davis

  

OK

   [Redacted]

TC121798

  

[Redacted]

  

Hurricane

  

UT

   [Redacted]

TC143036

  

[Redacted]

  

Harrisburg

  

PA

   [Redacted]

TC120954

  

[Redacted]

  

Angleton

  

TX

   [Redacted]

TC143796

  

[Redacted]

  

Oakhurst

  

TX

   [Redacted]

TC132045

  

[Redacted]

  

Hearne

  

TX

   [Redacted]

TC120690

  

[Redacted]

  

Lander

  

NV

   [Redacted]

TC131910

  

[Redacted]

  

Henry

  

SD

   [Redacted]

TC143799

  

[Redacted]

  

Hartland

  

WI

   [Redacted]

TC143003

  

[Redacted]

  

Macon

  

IL

   [Redacted]

TC154044

  

[Redacted]

  

Granton

  

WI

   [Redacted]

TC132015

  

[Redacted]

  

Howes

  

SD

   [Redacted]

TC132088

  

[Redacted]

  

Swartz

  

LA

   [Redacted]

TC132163

  

[Redacted]

  

Humboldt

  

KS

   [Redacted]

TC154018

  

[Redacted]

  

Raymond

  

MS

   [Redacted]

TC154023

  

[Redacted]

  

Harlingen

  

TX

   [Redacted]

TC143136

  

[Redacted]

  

Monticello

  

MS

   [Redacted]

TC131908

  

[Redacted]

  

Selby

  

SD

   [Redacted]

TC132053

  

[Redacted]

  

Bogue Chitto

  

MS

   [Redacted]

TC132777

  

[Redacted]

  

Clarksdale

  

MS

   [Redacted]

TC121782

  

[Redacted]

  

Nacogdoches

  

TX

   [Redacted]

TC120678

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC121781

  

[Redacted]

  

Mart

  

TX

   [Redacted]

TC121759

  

[Redacted]

  

Kempner

  

TX

   [Redacted]

TC131948

  

[Redacted]

  

Arkadelphia

  

AR

   [Redacted]

TC132244

  

[Redacted]

  

Blanco

  

TX

   [Redacted]

TC132303

  

[Redacted]

  

Rayne

  

LA

   [Redacted]

TC131893

  

[Redacted]

  

Steelville

  

MO

   [Redacted]

TC120691

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC132246

  

[Redacted]

  

Corning

  

AR

   [Redacted]

TC121709

  

[Redacted]

  

Sunbright

  

TN

   [Redacted]

TC143024

  

[Redacted]

  

Lubbock

  

TX

   [Redacted]



--------------------------------------------------------------------------------

Asset ID

  

Address

  

City

  

State

  

Zip

TC132227

  

[Redacted]

  

Rolla

  

MO

   [Redacted]

TC153918

  

[Redacted]

  

Rose

  

OK

   [Redacted]

TC132010

  

[Redacted]

  

El Paso

  

TX

   [Redacted]

TC120983

  

[Redacted]

  

Gentry

  

AR

   [Redacted]

TC110498

  

[Redacted]

  

Vinton

  

LA

   [Redacted]

TC132489

  

[Redacted]

  

Boonville

  

MO

   [Redacted]

TC121871

  

[Redacted]

  

Leonard

  

MN

   [Redacted]

TC120928

  

[Redacted]

  

Conroe

  

TX

   [Redacted]

TC154208

  

[Redacted]

  

Dayton

  

TX

   [Redacted]

TC132072

  

[Redacted]

  

Lost Nation

  

IA

   [Redacted]

TC153872

  

[Redacted]

  

Pritchett

  

CO

   [Redacted]

TC121795

  

[Redacted]

  

Rolette

  

ND

   [Redacted]

TC121008

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC154020

  

[Redacted]

  

Albuquerque

  

NM

   [Redacted]

TC120778

  

[Redacted]

  

Florence

  

TX

   [Redacted]

TC131918

  

[Redacted]

  

Devils Lake

  

ND

   [Redacted]

TC121800

  

[Redacted]

  

Hoxie

  

AR

   [Redacted]

TC132115

  

[Redacted]

  

Detroit

  

MI

   [Redacted]

TC132766

  

[Redacted]

  

Rupert

  

ID

   [Redacted]

TC132499

  

[Redacted]

  

Tucson

  

AZ

   [Redacted]

TC132284

  

[Redacted]

  

Mobridge

  

SD

   [Redacted]

TC132166

  

[Redacted]

  

Heber City

  

UT

   [Redacted]

TC110570

  

[Redacted]

  

Willamette Meridian

  

OR

   [Redacted]

TC121001

  

[Redacted]

  

Dothan

  

AL

   [Redacted]

TC120680

  

[Redacted]

  

Various

  

NV

   [Redacted]

TC120681

  

[Redacted]

  

Lander

  

NV

   [Redacted]

TC110426

  

[Redacted]

  

Red Bank

  

NJ

   [Redacted]

TC110238

  

[Redacted]

  

Dorchester Center

  

MA

   [Redacted]

TC110598

  

[Redacted]

  

Natick

  

MA

   [Redacted]

TC110444

  

[Redacted]

  

El Centro

  

CA

   [Redacted]

TC143261

  

[Redacted]

  

West New York

  

NJ

   [Redacted]

TC153957

  

[Redacted]

  

Henderson

  

NV

   [Redacted]

TC154125

  

[Redacted]

  

Brooklyn

  

NY

   [Redacted]

TC131909

  

[Redacted]

  

Paris

  

TX

   [Redacted]

TC132236

  

[Redacted]

  

Los Angeles

  

CA

   [Redacted]

TC154261

  

[Redacted]

  

New York

  

NY

   [Redacted]

TC132366

  

[Redacted]

  

Painesdale

  

MI

   [Redacted]

TC110497

  

[Redacted]

  

Saugus

  

MA

   [Redacted]



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL BUDGET

[Attached]



--------------------------------------------------------------------------------

Attachment 2: Management Agreement - Exhibit A (Initial Budget)

 

(in US$)

   Feb 2020     Mar 2020     Apr 2020     May 2020     Jun 2020     Jul 2020    
Aug 2020     Sep 2020     Oct 2020     Nov 2020     Dec 2020     Total  

Telecom

   $ 1,210,085     $ 1,249,541     $ 1,226,759     $ 1,151,663     $ 1,144,889  
  $ 1,170,836     $ 1,212,505     $ 1,150,758     $ 1,341,762     $ 1,256,335  
  $ 1,329,717     $ 13,444,851  

Billboards

     131,892       131,892       130,572       130,572       129,691      
129,691       129,691       129,691       129,691       129,691       129,945  
    1,433,020  

Wind Turbines

     553,432       12,514       12,514       12,514       12,514       12,514  
    12,514       12,514       12,514       12,514       12,514       678,572  

Solar

     50,000       50,000       50,000       50,000       50,000       50,000    
  50,000       50,000       50,000       50,000       50,000       550,000  

Revenue

   $ 1,945,409     $ 1,443,948     $ 1,419,845     $ 1,344,749     $ 1,337,094  
  $ 1,363,041     $ 1,404,710     $ 1,342,963     $ 1,533,967     $ 1,448,540  
  $ 1,522,177     $ 16,106,443  

Asset Management Fee

     (38,908 )      (28,879 )      (28,397 )      (26,895 )      (26,742 )     
(27,261 )      (28,094 )      (26,859 )      (30,679 )      (28,971 )     
(30,444 )      (322,129 ) 

Securitization Costs

     (4,167 )      (4,167 )      (4,167 )      (4,167 )      (4,167 )     
(4,167 )      (4,167 )      (4,167 )      (4,167 )      (4,167 )      (4,167 ) 
    (45,833 ) 

Churn

     (4,864 )      (3,610 )      (3,550 )      (3,362 )      (3,343 )     
(3,408 )      (3,512 )      (3,357 )      (3,835 )      (3,621 )      (3,805 ) 
    (40,266 ) 

Other Costs

     (16,667 )      (16,667 )      (16,667 )      (16,667 )      (16,667 )     
(16,667 )      (16,667 )      (16,667 )      (16,667 )      (16,667 )     
(16,667 )      (183,333 ) 

EBITDA

   $ 1,880,804     $ 1,390,625     $ 1,367,065     $ 1,293,658     $ 1,286,177  
  $ 1,311,540     $ 1,352,271     $ 1,291,913     $ 1,478,620     $ 1,395,114  
  $ 1,467,094     $ 15,514,881  

Tax

     —         —         —         —         —         —         —         —    
    —         —         —         —    

Change in WC

     —         —         —         —         —         —         —         —    
    —         —         —         —    

MVP Installments

     —         —         —         —         —         —         —         —    
    —         —         —         —    

Cash Flow Available for Debt Service (CFADS)

   $ 1,880,804     $ 1,390,625     $ 1,367,065     $ 1,293,658     $ 1,286,177  
  $ 1,311,540     $ 1,352,271     $ 1,291,913     $ 1,478,620     $ 1,395,114  
  $ 1,467,094     $ 15,514,881  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MANAGER EXTENSION LETTER

LMRK ISSUER CO. LLC & 2019-1 TRS LLC

400 Continental Blvd., Suite 500

El Segundo, CA 90245

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

400 Continental Blvd., Suite 500

El Segundo, CA 90245

[ _____ ], 20[__]

 

Re:

Extension of Management Agreement, dated as of January 15, 2020, by and among
the LMRK Issuer Co. LLC (the “Issuer”), 2019-1 TRS LLC (the “Co-Issuer” and,
together with the Issuer, the “Co-Issuers”), the other Project Companies from
time to time party thereto and Landmark Infrastructure Partners GP LLC, as
project manager (the “Project Manager”)

Dear [ __ ]:

Reference is made to the Management Agreement, dated as of January 15, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Management Agreement”), by and among the Issuer, the
Co-Issuer, the other Project Companies (as defined therein) from time to time
party thereto and Landmark Infrastructure Partners GP LLC, as project manager
(the “Project Manager”). Capitalized terms not defined herein shall have the
meanings set forth in the Management Agreement or the NPPA referenced therein.

Pursuant to Section 22(a) of the Management Agreement, the initial Term of the
Management Agreement was scheduled to expire at 5:00 P.M. (New York time) on the
Expiration Date, which may be extended from time to time at the option of the
Co-Issuers, acting in their sole and absolute discretion, for successive two
(2) year periods by written notice to that effect to the Project Manager from
the Co-Issuers delivered on or prior to the then-current Expiration Date (an
“Extension Notice”).

Pursuant to Section 22(a) of the Management Agreement, the Co-Issuers hereby
notify you that the Co-Issuers have elected to extend the term of the Management
for an additional two (2) year period (so that the new Expiration Date is the
two (2) year anniversary of the current Expiration Date). The new Expiration
Date will be [ __ ].

[Remainder of Page Intentionally Blank; Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, LMRK ISSUER CO. LLC

By:  

 

Name: Title: 2019-1 TRS LLC

By:  

 

Name: Title:

Copies to:

Wilmington Trust, National Association

Corporate Trust Office

1100 N. Market Street

Wilmington, DE 19890

Fax: 302-636-4140

Email: clmajor@wilmingtontrust.com

[Signature Page to Extension Letter]